Name: Commission Implementing Decision (EU) 2018/1283 of 24 August 2018 laying down rules on the format and timetables for the submission of annual data collection reports in the fisheries and aquaculture sectors (notified under document C(2018) 5270)
 Type: Decision_IMPL
 Subject Matter: fisheries;  documentation;  economic geography;  information technology and data processing;  technology and technical regulations
 Date Published: 2018-09-26

 26.9.2018 EN Official Journal of the European Union L 242/1 COMMISSION IMPLEMENTING DECISION (EU) 2018/1283 of 24 August 2018 laying down rules on the format and timetables for the submission of annual data collection reports in the fisheries and aquaculture sectors (notified under document C(2018) 5270) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/1004 of the European Parliament and of the Council of 17 May 2017 on the establishment of a Union framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the common fisheries policy and repealing Council Regulation (EC) No 199/2008 (1), and in particular of Article 11(1) thereof, Whereas: (1) Member States have to submit to the Commission annual reports on the implementation of their national work plans for data collection in the fisheries and aquaculture sectors. (2) Under Article 11(1) of Regulation (EU) 2017/1004, the Commission may adopt implementing acts laying down rules on procedures, format and timetables for the submission and approval of those reports. (3) To that end, the Commission has consulted the Scientific, Technical and Economic Committee for Fisheries (STECF) (2) and Member States' representatives in dedicated expert groups. (4) The national correspondents for data collection discussed the draft format and timetables for annual reports on data collection at their meeting of 21 February 2018. (5) The format of the annual reports was previously determined by Council Regulation (EC) No 199/2008 (3), which has now been repealed and replaced by Regulation (EU) 2017/1004. That format, which was based on a STECF evaluation (4), should be updated and aligned with the provisions of Regulation (EU) 2017/1004. In that context, it is appropriate to take into account the most recent data requirements laid down in the 2017-2019 multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors (5). (6) Regulation (EU) 2017/1004 does not specify a deadline for the submission of the annual reports. In order to enable timely disclosure of the outcomes of national data collection work plans and timely provision of data to end-users, that deadline should now be set as 31 May of each year. In order to ensure compliance with that deadline in the year 2018, the template provided for by this Decision was made available to the Member States on 4 April 2018 and the Member States agreed to submit their reports in 2018 by 31 May. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for fisheries and aquaculture, HAS ADOPTED THIS DECISION: Article 1 Content of annual reports 1. Annual reports on the implementation of national data collection work plans for the year 2017 and subsequent years in the fisheries and aquaculture sectors, as referred to in Article 11(1) of Regulation (EU) 2017/1004, shall be submitted in accordance with the format set out in Annex I to this Decision. 2. The annual reports shall be based on the Tables and Text Boxes of the adopted national data collection work plans drawn up in accordance with the format laid down in Commission Implementing Decision (EU) 2016/1701 (6) and shall include the additional information required for annual reporting pursuant to this Decision. Article 2 Correlation with the multi-annual Union programme The correlation between the tables of the multi-annual Union programme established pursuant to Article 4 of Regulation (EU) 2017/1004 (the multi-annual Union programme), the tables and text of the work plan and the tables and text of the annual report is set out in Annex II of this Decision. Article 3 Compilation of the annual report 1. In order to compile the annual report, Member States shall first transfer the information on data collection programming from their adopted work plans to each corresponding Table and Text Box of the annual report as set out in Annex I. Thereafter, they shall fill in the additional columns, highlighted in grey in that Annex, which refer to the reporting only. 2. When compiling the annual report, Member States shall not edit any of the values in the Table or Text Boxes that originate from their accepted work plans, with the exception of: (a) Tables 1H, 2A, 3A, 3B, for which the following additional information shall be provided in accordance with Annex I to this Decision: (1) In order to determine the impact of fishing activities on marine biological resources and on marine ecosystems, pursuant to point 3(c) of Chapter III of the multiannual Union programme, Member States shall add a row on data collection on stomach contents in Table 1H; (2) In order to specify the fishing activity variables, pursuant to point 4 of Chapter III and Table 4 of the multiannual Union programme, Member States shall fill in two new columns in Table 2A; (3) In order to report on the clustering of the economic variables for the fleet, pursuant to point 5 of Chapter III of the multiannual Union programme, Member States shall fill in one new column in Table 3A; (4) In order to specify the threshold type for not collecting data on aquaculture, pursuant to point 5 of Chapter V of the multiannual Union programme, Member States shall fill in one new column in Table 3B. (b) Tables 5A, 5B and 7B, for which Member States shall reflect in the annual reports where the information in the corresponding tables of the national work plans has improved or changed. (c) The reporting on the following variables, on which Member States shall give additional information with regard to: (1) the impact of fishing on marine habitats, pursuant to point 3(b) of Chapter III of the multiannual Union programme, by informing on the level of fishing activity gathered from VMS/logbook data or other sources, in Table 2A; (2) sampling intensity for biological variables, pursuant to point 2(a)(i), (ii) and (iii) of Chapter III of the multiannual Union programme, in Text Box 1C; (3) recreational fisheries, pursuant to point 2(a)(iv) of Chapter III of the multiannual Union programme, in Text Box 1D; (4) incidental by-catch of birds, mammals, reptiles and fish, pursuant to point 3(a) of Chapter III of the multiannual Union programme, in Text Box 1F; (5) data quality assurance framework for biological data, pursuant to Article 5, paragraph 2 (a), of Implementing Decision (EU) 2016/1701, in Text Box 5A; (6) data quality assurance framework for socioeconomic data, pursuant to Article 5, paragraph 2(b), of Implementing Decision (EU) 2016/1701, in Text Box 5B. 3. No additional information shall be required in the compilation of the annual report in relation to the following Tables of the national work plans: (a) Table 1B, on planning of sampling for biological variables, (b) Table 4B, on sampling frame description for biological data, and (c) Table 4D, on landing locations. Article 4 Deadline for the submission of annual reports Member States shall submit, by 31 May of each year, the annual reports concerning the implementation of data collection work plans for the previous year. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 24 August 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 157, 20.6.2017, p. 1. (2) Compilation of the new DCF annual report template, STECF Report 17-17 (October 2017), JRC 109375, ISBN 978-92-79-67489-1. (3) Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 60, 5.3.2008, p. 1). (4) Evaluation of proposals to revise DCF national programmes for 2016, STECF Report 16-01 (January 2016), JRC 100350, ISBN 978-92-79-56778-0, p. 22. (5) Commission Implementing Decision (EU) 2016/1251 of 12 July 2016 adopting a multiannual Union programme for the collection, management and use of data in the fisheries and aquaculture sectors for the period 2017-2019 (OJ L 207, 1.8.2016, p. 113). (6) Commission Implementing Decision (EU) 2016/1701 of 19 August 2016 laying down rules on the format for the submission of work plans for data collection in the fisheries and aquaculture sectors (OJ L 260, 27.9.2016, p. 153). ANNEX I CONTENT Section 1: Biological Data Table 1A: List of required stocks Table 1B: Planning of sampling for biological variables Table 1C: Sampling intensity for biological variables Text Box 1C: Sampling intensity for biological variables Table 1D: Recreational fisheries Text Box 1D: Recreational fisheries Pilot Study 1: Relative share of catches of recreational fisheries compared to commercial fisheries Table 1E: Anadromous and catadromous species data collection in fresh water Text Box 1E: Anadromous and catadromous species data collection in fresh water Table 1F: Incidental by-catch of birds, mammals, reptiles and fish Text Box 1F: Incidental by-catch of birds, mammals, reptiles and fish Pilot Study 2: Level of fishing and impact of fisheries on biological resources and marine ecosystem Table 1G: List of research surveys at sea Text Box 1G: List of research surveys at sea Table 1H: Research survey data collection and dissemination Section 2: Fishing Activity Data Table 2A: Fishing activity variables data collection strategy Text Box 2A: Fishing activity variables data collection strategy Section 3: Economic and Social Data Table 3A: Population segments for collection of fleet economic and social data for fisheries Text Box 3A: Population segments for collection of economic and social data for fisheries Pilot Study 3: Data on employment by education level and nationality Table 3B: Population segments for collection of economic and social data for aquaculture Text Box 3B: Population segments for collection of economic and social data for aquaculture Pilot Study 4: Environmental data on aquaculture Table 3C: Population segments for collection of economic and social data for the processing industry Text Box 3C: Population segments for collection of economic and social data for the processing industry Section 4: Sampling strategy for biological data from commercial fisheries Table 4A: Sampling plan description for biological data Text Box 4A: Sampling plan description for biological data Table 4B: Sampling frame description for biological data Table 4C: Data on the fisheries by Member State Table 4D: Landing locations Section 5: Data Quality Table 5A: Quality assurance framework for biological data Text Box 5A: Quality assurance framework for biological data Table 5B: Quality assurance framework for socioeconomic data Text Box 5B: Quality assurance framework for socioeconomic data Section 6: Data Availability Table 6A: Data availability Section 7: Coordination Table 7A: Planned regional and international coordination Table 7B: Follow-up of recommendations and agreements Table 7C: Bi- and multi-lateral agreements SECTION 1 BIOLOGICAL DATA Table 1A List of required stocks WP years 2017-2019 AR year MS Reference years Species Region RFMO/RFO/IO Area/Stock Selected for sampling (Y/N) Average landings in the reference years (tons) EU TAC (if any) (%) Share (%) in EU landings Threshold (Y/N) Comments Changes in species landings General comment: This Table fulfills paragraph 2 point (a) (i)(ii)(iii) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 8 of the Implementing Decision (EU) 2016/1701. This Table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this Table to give an overview of the collection of data at the level of species area/stock level. All individuals sampled shall be indentified to species level and have length measurements taken, where possible. General comment: This Table is applicable to the Annual Report. This Table should provide a record of any significant changes to the landings in the sampling year, compared to the average over the reference period  if it has impacted on any sampling. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Reference years Member State shall report the year(s) to which the data actually refer. Member State shall select the three most recent years with data available. Give the reference year/years as 2013-2015. Species Member State shall report (in Latin) the name of the species/stocks for which biological variables sampling is required according to the Tables 1(A), 1(B) and 1(C) of the multiannual Union programme, for all areas where the Member State's fishing fleet is operating. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Area/Stock Member State shall indicate the area of the mentioned species/stock, in accordance with Tables 1(A), 1(B) and 1(C) of the multiannual Union programme (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId, etc.). Selected for sampling (Y/N) Member State shall indicate by Y (yes) or N (no) whether the species/stock has been selected for sampling. Indicate Y (yes) if the species/stock is selected for sampling for at least one variable of Table 1B of this Annex. Average landings in the reference years (tons) Average landings for each species and stock over the most recent 3-year reference period. While entering the landings data, Member State shall take into account the following conventions: If the species is not landed at all, then enter None. If the average landings are less than 200 t, then do not enter the average landings figure, but enter < 200 instead. If the average landings exceed 200 t, then enter the average landings figure for the most recent 3-year reference period. Average landings figures may be rounded to the nearest 5 or 10 t. EU TAC (if any) (%) Only applies to stocks that are subject to TAC and quota Regulations. In this column Member State shall:  enter None, if the Member State has no share in the EU TAC of the stock concerned,  enter the exact share if the Member State has a share in the EU TAC of the stock concerned. Share (%) in EU landings Applies to (i) all stocks in the Mediterranean; and (ii) all stocks outside the Mediterranean for which no TACs have been defined yet. In this column Member State shall:  enter None, if the Member State has no landings of the stock concerned,  enter the exact share, if the Member State has landings of the stock concerned, in the case that the Member State wants to invoke a threshold. Threshold (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the reported species/stock, a threshold applies, according to Chapter V of the multiannual Union programme. Comments Any further comment. Changes in species landings MS shall optionally briefly describe any change in landings that had an impact on Work Plan implementation, compared with those shown in the Work Plan. Table 1B Planning of sampling for biological variables WP years 2017-2019 AR year MS Species Region RFMO/RFO/IO Area/Stock Frequency Length Age Weight Sex ratio Sexual maturity Fecundity Comments 2017 2018 2019 2017 2018 2019 2017 2018 2019 2017 2018 2019 2017 2018 2019 2017 2018 2019 General comment: This Table fulfills paragraph 2 point (a) (i)(ii)(iii) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 8 of the Implementing Decision (EU) 2016/1701. This Table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. For species listed in this table, biological parameters (length, age, weight, sex ratio, maturity and fecundity) shall be collected. For each parameter and year, enter X if data collection has taken place or is planned. This table shall allow to identify in which year(s) data were/will be collected by the MS. General comment: This Table is not applicable to the Annual Report. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code e.g. DEU. Species Use Latin name. MS shall report species/stocks for which biological variables sampling is mandatory according to the requirements of the Tables 1A, 1B and 1C of [EU MAP], for all areas where the MS's fishing fleet is operating. Region Region shall be given according to the labelling of regions in Table 5C of [EU MAP] (e.g. Baltic, North Sea and Eastern Arctic, etc. If recommendation applies to all regions, insert all regions). RFMO/RFO/IO Enter the acronym of the competent Regional Fisheries Management Organisation (RFMO), Regional Fisheries Organisation (RFO) or International Organisations (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM ¦ e.g. RFM: NAFO, ¦ e.g. IO: ICES, ¦ If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Area/Stock MS shall indicate the fishing ground of the mentioned species/stock (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId; etc.). Age MS shall indicate the year(s) in which age data will be sampled. Weight MS shall indicate the year(s) in which weight data will be sampled. Sex ratio MS shall indicate the year(s) in which sex ratio information will be sampled. Sexual maturity MS shall indicate the year(s) in which sexual maturity information will be sampled. Fecundity MS shall indicate the year(s) in which fecundity will be sampled. Comments Any further comment. Table 1C Sampling intensity for biological variables WP years 2017-2019 AR year MS MS partcipating in sampling Sampling year Species Region RFMO/RFO/IO Area/Stock Variables Data sources Planned minimum no of individuals to be measured at the national level Planned minimum no of individuals to be measured at the regional level Comments Achieved number of individuals measured at the national level % of achievement (100*M/J) Achieved number of samples Sampling protocol AR Comments General comment: This table fulfils paragraph 2 point (a) (i) (ii) (iii) of Chapter III, Chapter IV of the multiannual Union programme and Article 2, Article 4 paragraph 1 and Article 8 of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Explain the sampling strategy planned with regards to the biological variables. General comment: This Table is applicable to the Annual Report. This Table should provide information on the number of fish measured together with number of samples for each species area/stock, biological parameter and sampling scheme. New species, not included in the accepted Work Plan, may be added as additional rows at the end of the Table. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. MS participating in sampling If the sampled activity has been carried out according to a regionally coordinated programme, all participating Member States shall be listed. Otherwise, the Member State responsible for the sampling shall be listed. Links to planned regional and international coordination or bi- and multilateral agreements, where available, shall be listed in the Comments. Sampling year Member State shall detail the year or years for planned objectives. Different years shall be stated in different rows of the table. All years concerned shall be included. Species Member State shall report (in Latin) the name of the species/stocks for which biological variables sampling is required according to Tables 1(A), 1(B) and 1(C), for all areas where the Member State's fishing fleet is operating Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Area/Stock Member State shall indicate the fishing ground of the mentioned species/stock (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId, etc.). Variables Member State shall report the variables length, age, weight, sex ratio, sexual maturity and fecundity, as given in Table 1B of this Annex. Combination of species and variables as indicated in Table 1B of this Annex shall match with this information. Data sources Member State shall give a keyword description of the main data sources (e.g. surveys, commercial samples, market samples, discard samples, etc.). Member State shall report separately the planned sampling for commercial fisheries and surveys. Planned minimum No of individuals to be measured at the national level Member State shall state the total planned minimum number of fish to be measured at the national level. Use Comments to briefly define the methodology used to obtain these values (e.g. previous sampling, simulation, etc.). Planned minimum No of individuals to be measured at the regional level Member State shall state the planned minimum number of fish to sample as part of a regionally coordinated scheme if one exists or, otherwise, NA (not applicable) is used. Use Comments to briefly define the methodology used to obtain these values (e.g. previous sampling, simulation, etc.). Comments Any further comment. Achieved number of individuals measured at the national level Member State shall state the total number of fish measured at the national level. % of achievement (100*M/J) No action required by Member State. Automatic filling with the figures achieved vs planned. Achieved number of samples Member State shall state the number of samples from which the number individuals came. Sampling protocol Member State shall briefly describe the methodology used to obtain these values (e.g. 10 ind/haul, max 50 ind/box (comm. Cat), 5 ind/cm/quarter). AR Comments Detailed comments on the deviations (< 90 % and > 150 % from planned) should be included here. The addition of species, for which sampling was not planned, should be clearly justified in this column. Text Box 1C Sampling intensity for biological variables General comment: This box fulfils paragraph 2 point (a)(i)(ii)(iii) of Chapter III, Chapter IV of the multiannual Union programme and Article 2, Article 4 paragraph 1 and Article 8 of the Implementing Decision (EU) 2016/1701. This box is applicable to the Annual Report. Member State should to provide by Region/RFMO/RFO/IO: 1. Evidence of data quality assurance Quality evaluation can only be carried out if the information coming from Table 5A is available. If this is not the case, Member State shall provide an overview by giving information on the methodology used to assure the quality of the data collected. e.g.: The sampling design and protocols follow the outcomes of sampling expert groups. Use of common standard criteria agreed with other countries/groups. Use of special packages or tools (e.g. COST ¦) for calculations. Use of sampling protocol for storage of data. Use of sampling protocol for processing of data. Use appropriate exploratory statistical techniques to detect outliers and anomalous registers. 2. Deviations from the Work Plan MS to list the deviations (if any) in the achieved data collection compared to what was planned in the Work Plan and explain the reasons for the deviations. The threshold for deviation follow those set in the former AR: < 90 % and > 150 %. Explain any deviation from the proposed:  sampling intensity,  methods used for collecting data,  methods used for estimating the parameters. General reasons for deviations from the Work Plan in terms of planned vs. achieved should be summarised in this section, while detailed comments on deviations on particular species/stocks should be included in the AR Comments column in Table 1C. In case of Member State adding new species not included in the WP, this should be clearly explained and justified. 3. Actions to avoid deviations. Member State to describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section is not applicable. (max. 1 000 words per Region/RFMO/RFO/IO) Table 1D Recreational fisheries WP years 2017-2019 AR year MS Sampling year Area/EMU RFMO/RFO/IO Species Applicable (Species present in the MS?) Reasons for not sampling Threshold (Y/N) Annual estimate of catch? (Y/N) Annual percentage of released catch? (Y/N) Collection of catch composition data? (Y/N) Type of Survey Comments Unique Survey ID or Name of sampling scheme (Linked to Table 5A) Is the survey part of a pilot study or part of an established programme? Frequency Is the sampling design documented? (Linked to Table 5A) Are non-response and refusal recorded? (Linked to Table 5A) Are the editing and imputation methods documented? (Linked to Table 5A) Estimation of the yearly weight and numbers of catch (Y/N) Estimation of the yearly percentage release (Y/N) Collection of catch composition data (Y/N) Evaluated by external experts/bodies (Y/N) Conform with accepted standards Y/N AR Comments 2017 North Sea and Eastern Arctic ICES Gadus morhua Y Y Y Y National estimates of numbers of trips & onsite surveys of catch per unit effort 2017 North Sea and Eastern Arctic ICES Anguilla anguilla Y Y Y Y National estimates of numbers of angler & angler diaries 2017 North Sea and Eastern Arctic ICES Sharks N Y Y Y National estimates of numbers of trips & onsite surveys of catch per unit effort 2017 Baltic Sea ICES Elasmobranchs Y No catches N N North Atlantic ICES North Atlantic ICES Mediterranean Sea and Black Sea GFCM General comment: This Table fulfills paragraph 2 point (a)(iv) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph 1 of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Table 3 of the multiannual Union programme, which also includes marine and freshwater recreational catches for anadromous and catadromous species. General comment: This Table is applicable to the Annual Report. This Table should provide information on the recreational fisheries sampling schemes implemented by Member States. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Sampling year Member State shall state the year for planned sampling. Area/EMU Member State shall refer to the naming convention used in Table 3 of the multiannual Union programme In the case of eel, Eel Management Unit (EMU) shall be reported. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Species Member State shall report (in Latin, where possible) the name of the species for which recreational fisheries sampling is required according to Table 3 of the multiannual Union programme or identified by pilot studies and/or management needs for the recreational fishery (by region). All species shall be included even if the species is/are not present in the Member State. Applicable (Species present in the MS?) Member State shall indicate with Y (yes) or N (no) if the species is present in the Member State. Reasons for not sampling If the species is present in the Member State, but not collected, Member State shall indicate the reason(s) (free text) for not sampling this species, with specific references where appropriate (e.g. species not present in the area, regulations/laws in the country, fit the requested threshold, etc.). Threshold (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, a threshold applies, according to Chapter V of the multiannual Union programme. Annual estimate of catch? (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the annual estimate of catch (weight and/or numbers) is planned. Annual percentage of released catch? (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the annual percentage of released catch (rate of released fish) is planned. Collection of catch composition data? (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the catch composition (e.g. length structure) is planned. Type of survey Member State shall indicate the types of survey that will be done to collect data on recreational fisheries (e.g. on-site surveys, telephone surveys, anglers' diaries, etc. or any combination of these). Comments Any further comment. Unique Survey ID or Name of sampling scheme (Linked to Table 5A) Member State shall state the name of the sampling scheme. This can be currently identified in the WP part of Table 1D under column entitled type of survey. Member State shall check that all types of surveys mentioned in Table 1D, are included in Table 5A. If this is not the case, please refer to AR text box 1D. Is the survey part of a pilot study or part of an established programme? Member State shall state if this information is from a Pilot or Routine. Frequency Member State shall indicate the frequency of the survey: Annual, Biennial, Triennial etc. Is the sampling design documented? (Linked to Table 5A) If the name of sampling scheme (see Name of sampling scheme column) is included in Table 5A, Member State shall indicate with Y (yes). If not, Member State shall indicate with N (no) and follow AR text box 1D Type of Survey instructions. Are non-responses and refusals recorded? (Linked to Table 5A) If the name of sampling scheme (see Name of sampling scheme column) is included in Table 5A, Member State shall indicate with Y (yes). If not, Member State shall indicate with N (no) and follow AR text box 1D Data Quality instructions. Are the editing and imputation methods documented? (Linked to Table 5A) If the name of sampling scheme (see Name of sampling scheme column) is included in Table 5A, Member State shall indicate with Y (yes). If not, Member State shall indicate with N (no) and follow AR text box 1D Data Analysis and Processing instructions. Estimation of the yearly weight and numbers of catch (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the annual catch weight (tonnes) and numbers are estimated for the sampling year. Estimation of the yearly percentage release (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the yearly percentage release is estimated for the sampling year. Collection of catch composition data (Y/N) Member State shall indicate by Y (yes) or N (no) whether, for the mentioned species, the catch composition data is estimated for the sampling year. Evaluated by external experts/bodies (Y/N) Member State shall indicate by Y (Yes) or N (No) if the survey is evaluated by external experts/bodies. If the answer is Y, identify the evaluator (e.g. WGRFS) in the AR Comments column. Conform with accepted standards (Y/N) Indicate with Y (Yes) or N (No) if the survey evaluated by external experts/bodies, follows accepted standards. AR Comments Any further comment. Text Box 1D Recreational Fisheries General comment: This box fulfills paragraph 2 point (a) (iv) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph 1 of the Implementing Decision (EU) 2016/1701. This box is applicable to the Annual Report. This box is intended to provide information on the design, implementation and analysis of all components of sampling schemes/surveys that are listed in Table 1D. 1. Description of the target population The target population and the elements of this target population accessibility, need to be defined and described in this section. In the case of Recreational Fisheries, the target population could be whole population of resident anglers, charter boats etc. This will permit to evaluate if all sectors contributing to the total catch, are included in the survey. 2. Type of survey In Table 1D, the methodology or type of survey used must be included, but any information about the design is missing. Table 5A in the Work Plan allows to identify if the sampling design is documented and where it can be found. Are the surveys identified correctly in table 5A and information about sampling design provided under this table? If the answer is No: information on the design should be included in this section of the Annual Report (e.g.: stratification, selection of PSU, is sampling probability base etc.). 3. Data Quality Information about non-responses and refusals is found in the Work Plan, Table 5A. Are non-responses and refusals recorded in table 5A? If the answer is No: information on recordings of non-responses and refusals should be included in this section of the Annual Report. 4. Data Analysis and processing Information about data processing is found in the Work Plan, Table 5A. Are the editing and imputation methods documented and identified? If the answer is No: information on estimation procedures should be included in this section of the Annual Report, following the questions below: Does the estimation procedure follow the survey design? Has the precision of the estimates been calculated and documented? (max. 900 words per survey) Pilot study 1 Relative share of catches of recreational fisheries compared to commercial fisheries General comment: This box fulfils paragraph 4 of Chapter V of the multiannual Union programme and Article 2 and Article 4 paragraph (3) point (a) of the Implementing Decision (EU) 2016/1701. General comment: This box is applicable to the Annual Report. This box is intended to provide information on the results obtained from the implementation of the pilot study. 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max 900 words) Brief description of the results obtained (including deviations from planned and justifications as to why if this was not the case). 4. Achievement of the original expected outcomes of pilot study and justification if this was not the case. 5. Incorporation of results from pilot study into regular sampling by the Member State. (max 900 words) Table 1E Anadromous and catadromous species data collection in fresh water WP years 2017-2019 AR year MS Sampling period Area RFMO/RFO/IO Species Applicable (Y/N) Reasons for not sampling Water Body Life stage Fishery/Independent data collection Method Unit Planned nos Frequency Comments Achieved numbers % of achievement (100*P/M) Reasons for non-conformity Survey ID Agreed at RCG level? AR Comments 2017-2020 Baltic NASCO Salmo salar RIVER AAA parr I electrofishing n. sites 40 40 100 N/A Y 2017-2020 Baltic NASCO Salmo salar RIVER AAA smolt I trap n. smolts 4 000 3 900 98 total run < target N 2017-2020 Baltic NASCO Salmo salar RIVER AAA adult I counter n. counter 1 0 0 equipment failure Y 2017-2020 Baltic NASCO Salmo salar RIVER AAA adult F sampling n. samples 100 100 100 N/A N 2017-2020 Baltic ICES Anguilla anguilla RIVER EEE glass I electrofishing n. sites 40 40 100 N/A Y 2017-2020 Baltic ICES Anguilla anguilla RIVER EEE yellow I trap n. smolts 4 000 3 500 88 staff availability N 2017-2020 Baltic ICES Anguilla anguilla RIVER EEE silver I counter n. counter 1 1 100 N/A Y 2017-2020 UK Northern ICES Anguilla anguilla N/A glass F sampling n. samples 100 87 87 funding N 2017-2020 UK Northern ICES Anguilla anguilla N/A yellow I trap n. traps 1 1 100 N/A Y 2017-2020 UK Northern ICES Anguilla anguilla N/A silver I electrofishing n. sites 20 19 95 weather N General comment: This table fulfils paragraph 2 points (b) (c) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph (1) of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Table 1(E) of the multiannual Union programme. Use this table to give an overview of the data to be collected on freshwater commercial fisheries for anadromous and catadromous species. General comment: This Table is applicable to the Annual Report. This Table should provide information on the achieved numbers, short texts to explain any non-conformities with the WP, the Survey ID code, and whether or not the data collection is agreed at Regional level. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code e.g. DEU. Sampling year Member State shall state the period for planned sampling. Area In the case of eel, EMU(Eel Management Unit) shall be reported. For all other cases, catchment basin shall be reported. RFMO/RFO/IO Member State shall enter the acronym of the competent Regional Fisheries Management Organisation (RFMO), Regional Fisheries Organisation (RFO) or International Organisations (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Species Member State shall report (in Latin) the name of the species. All species shall be reported even if the species is/are not present in the Member State. Applicable (Y/N) Member State shall indicate by Y (yes) or N (no)if the species is present in the Member State or if fisheries of this species is banned. Reasons for not sampling If the species is present in the Member State, but not collected, Member State shall indicate the reason(s) (free text) for not sampling this species (e.g. species not present in the area, regulations/laws in the Member State, fit the requested threshold etc.). Water Body Member State shall fill with the name of the river/system chosen (eg. index river). Life stage Member State shall indicate the life stage of the species (e.g. adult, glass, silver etc.). Fishery/Independent data collection Member State shall indicate whether data shall be derived from commercial catches (fishery) or from sources other than commercial catches (independent). Method Member State shall indicate the source(s) of data (eg. trap, counter, logbooks etc. or any combination of these methods) from which data will be derived. Unit For each method, the planned unit of data reporting shall be indicated (e.g. number of traps, number of counters, number of electrofishing etc.). Planned nos Member State shall indicate the quantitative objective planned (in numbers) for the unit chosen. Frequency Member State shall indicate the frequency at which sampling will take place (M (monthly), Q (quarterly), A (annually), O (other)  please specify). Comments Any further comment. Achieved Numbers Member State shall indicate the quantitative objective achieved (in numbers) for the unit chosen. % of achievement (100*P/M) No action required by Member State. Automatically filled column. Reason for non-conformity If Planned/Achieved  1, Member State shall reference here Text Box 1E, where the Member States shall describe the reasons and actions taken to mitigate non-conformity. Survey ID Member State shall indicate the Survey ID, according to the following system: Survey ID code: MS-SPP-Habitat-Gear-Data source, where:  FAO country codes (ISO3): see http://www.fao.org/countryprofiles/iso3list/en/  FAO codes for species: European eel (ELE), Atlantic salmon (SAL), sea trout (TRS)  Habitat codes: marine (MAR), freshwater (FRW)  FAO codes for fishing gears: see http://www.fao.org/fishery/docs/DOCUMENT/cwp/handbook/annex/AnnexM2fishinggear.pdf  Data source: commercial fishing, recreational fishing, fishery-independent. Agreed at RCG level? Member State shall indicate by Y (yes) or N if there is agreement at the regional level to sample the Water body. AR Comments Any further comment. Text Box 1E Anadromous and catadromous species data collection in fresh water General comment: This box fulfills paragraph 2 points (b) and (c) of Chapter III of the multiannual Union programme and Article 2 of the Implementing Decision (EU) 2016/1701. General comment: This box is applicable to the Annual Report. Method selected for collecting data. (max 250 words per Area) Were the planned number achieved? Yes/No If answer is No, Member State shall explain why not, and what measures were taken to avoid non-conformity. (max 500 words per Area) Table 1F Incidental by-catch of birds, mammals, reptiles and fish WP years 2017-2019 AR year Has there be occurrence of bycatch? MS Sampling period/year(s) Region RFMO/RFO/IO Sub-area/Fishing ground Scheme Stratum ID code/Name of the survey Group of vulnerable species Expected occurence of recordings Comments Total number of PSU in the sampling year Achieved number of PSU in the sampling year Number of PSU sampled in which observers have been instructed to look for bycatch Does your sampling protocol allow for the calculation of observation effort at haul level (Y/N) Is there any mitigation device? (Y/N) Fish (Y/N/NA) Mammals (Y/N/NA) Birds (Y/N/NA) Reptiles (Y/N/NA) Other (Y/N/NA) Are data stored in a national database? Are data stored in international database(s)? AR Comments ESP 2017-2019 North Sea and Eastern Arctic ICES I-II At sea all X ESP 2017-2019 North Sea and Eastern Arctic ICES at market all X ESP 2017-2019 North Sea and Eastern Arctic ICES all X ESP 2017-2019 North Sea and Eastern Arctic ICES General comment: This table fulfils paragraph 3 point (a) of Chapter III of the multiannual Union programme and Article 2 of the Implementing Decision (EU) 2016/1701. This Table is intended to specify data collected under Table 1(D) of the multiannual Union programme. Explain the sampling strategy planned. General comment: This Table is applicable to the Annual Report. This Table should provide information on incidental by-catch data, its coverage and storage, for all types of fisheries. Member State shall report on all at sea strata, as listed in Table 4A of the Work Plan. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Sampling period/year(s) Member State shall state the period for planned sampling. Give the sampling year/years as 2017-2018. Region Member State shall refer to the naming convention used in Table 5(C) of the multi annual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Sub-area/Fishing ground Member State shall indicate the fishing ground of the mentioned species/stock (e.g. GSA 16; ICES areas I, II; ICES areas IIIa, IV, VIId, etc.). Scheme Member State shall state the sampling scheme: at markets, at sea, a combination of both methods or other. Values shall match those reported in Table 4A and Table 4B of this Annex, unless directed schemes are in place. Stratum ID code Member State shall indicate a unique code to identify each stratum within the scheme. Values shall match those reported in Table 4A and Table 4B of this Annex, unless directed schemes are in place. Group of vulnerable species Member States shall indicate the group of species, based on provision 3(a) of Chapter III of the multiannual Union programme. Expected occurrence of recordings Member States shall indicate the expected occurrence of recordings for individuals caught as incidental by-catch, including releases, in accordance with Table 1(D) of the multiannual Union programme. Fill in with (+/) number or X. Comments Any further comment. Total number of PSU in the sampling year Member State shall state the total number of primary sampling units that were available for selection for the specified stratum in the sampling year. Numbers to fill this column should exactly match those provided in Table 4A, having the same title. Achieved number of PSU in the sampling year Member State shall state the number of primary sampling units from which data was successfully collected for the specified stratum in the sampling year. Numbers to fill this column should exactly match those provided in Table 4A, having the same title. Number of PSU sampled in which observers have been instructed to look for bycatch Member State shall state the achieved number of PSU in which observers have been instructed to look for and record bycatch. Does your sampling protocol allow for the calculation of observation effort at haul level (Y/N) Member State shall indicate by Y (yes) or N (no). Observation effort at haul level can be obtained if the percentage of hauls of which the incidental by-catch has been checked by an observer at opening of the codend (trawl and seine only) is recorded* or if the overall percentage of the catch process that has been observed during sorting/processing or during hauling (set- and drift nets, longlining) is recorded^. *% observation codend  In the situation where on board observers have to carry out different tasks and are therefore not able to observe the whole catch, an indication (a percentage) is required of the extent to which the catch has been observed at haul level. The exact protocol for sampling of the incidental catch at haul level depends on the type of fishery. In trawl fisheries, it is important to observe the opening of the codend of the trawlnet. ^% sorting observed  In fisheries with large catches a percentage of coverage can be given for the process of sorting/processing the catch. The same is the case for fisheries where the catch comes on board over a longer period of time like set- or drift nets and longline fishery. Is there any mitigation device? (Y/N) Member State shall indicate by Y (yes) or N (no) whether there is/are mitigation device(s) in place (i.e. acoustic deterrent devices, escape devices, etc.) that could be affecting the numbers of by-catches. If Y (yes), indicate the type of device in the AR Comments. Fish (Y/N/NA) Member State shall indicate by Y (yes), N (no) or NA (not applicable) if they have recorded fish incidentally by-caught, according to Table 1(D) of the multiannual Union programme. Recordings marked by Y can also include zero bycatch (no bycatch recorded), as long as the observer was looking for bycaught individuals, i.e. there was observation effort for bycatch. Mammals (Y/N/NA) Member State shall indicate by Y (yes), N (no) or NA (not applicable) if they have recorded mammals incidentally by-caught, according to Table 1(D) of the multiannual Union programme. Recordings marked by Y can also include zero bycatch (no bycatch recorded), as long as the observer was looking for bycaught individuals, i.e. there was observation effort for bycatch. Birds (Y/N/NA) Member State shall indicate by Y (yes), N (no) or NA (not applicable) if they have recorded birds incidentally by-caught, according to Table 1(D) of the multiannual Union programme. Recordings marked by Y can also include zero bycatch (no bycatch recorded), as long as the observer was looking for bycaught individuals, i.e. there was observation effort for bycatch. Reptiles (Y/N/NA) Member State shall indicate by Y (yes), N (no) or NA (not applicable) if they have recorded reptiles (turtles) incidentally by-caught, according to Table 1(D) of the multiannual Union programme. Recordings marked by Y can also include zero bycatch (no bycatch recorded), as long as the observer was looking for bycaught individuals, i.e. there was observation effort for bycatch. Others (Y/N/NA) Member State shall indicate by Y (yes), N (no) or NA (not applicable) if they have recorded specimens incidentally by-caught, according to Table 1(D) of the multiannual Union programme. Recordings marked by Y can also include zero bycatch (no bycatch recorded), as long as the observer was looking for bycaught individuals, i.e. there was observation effort for bycatch. Are data stored in a national database? Member State shall indicate with Y (yes) or N (no) whether data and associated information are stored in databases. If N (no), indicate in the AR Comments what are the main constraints. Member State shall provide the name of national database if applicable, in the AR Comments. Are data stored in international database(s)? Member State shall indicate with Y (yes) or N (no) whether primary, detailed and aggregated data and associated metadata are stored in databases. If N (no), indicate in the AR Comments what are the main constraints. Member State shall provide the name of international database, if applicable, in the AR Comments. AR Comments Any further comment. Text Box 1F Incidental by-catch of birds, mammals, reptiles and fish General comment: This box fulfils paragraph 3 point (a) of Chapter III of the multiannual Union programme and Article 2 of the Implementing Decision (EU) 2016/1701. This box is applicable to the Annual Report. This box is applicable only for those sections where Member States have reported that they have been carrying out regular sampling. Results and deviations for Pilot studies should be reported under Pilot Study 2. 1. Results Member States shall fill in Table 1F and provide additional information, if available, in this text box. For example, species (or family) identification, number of samples, and the state of the animals incidentally by-caught (i.e. were they released alive, dead, or collected for sampling). 2. Deviations from Work Plan Member States shall list the deviations (if any) in the achieved data collection compared to what was planned in the WP and explain the reasons for the deviations. Explain any deviations from the proposed:  sampling intensity  methods used for collecting data 3. Data quality Member States shall provide information on sampling protocols and sampling design for incidental by-catch data collection. Questions to be addressed are listed below:  Does the onboard observer protocol contain a check for rare specimens in the catch at opening of the codend? If YES is the observer instructed to indicate if the codend was NOT checked in a haul?  In gill nets  and hook-and-line fisheries: does the onboard observer protocol instruct the observer to indicate how much of the hauling process has been observed for (large) incidental bycatches which never came on board (because they fall out of the net)? In large catches: does the protocol instruct to check for rare specimens during sorting of the catch (i.e. at conveyor belt)? Is the observer instructed to indicate what percentage of the sorting or hauling process has been checked at haul level?  Does the onboard observer protocol instruct to report on the use of mitigation (i.e. Escape Devices or Acoustic Deterrent Devices)?  Does the sampling design and protocol follow the recommendations from relevant expert groups? Provide appropriate references. If there are no relevant expert groups, the design and protocol have to be explained in the text.  Are data quality issues taken into account?  How are data (and samples) stored (max 900 words) Pilot Study 2 Level of fishing and impact of fisheries on biological resources and marine ecosystem General comment: This Box fulfills paragraph 3 point (c) of Chapter III of the multiannual Union programme and Article 2 and Article 4 paragraph (3) point (b) of the Implementing Decision (EU) 2016/1701. General comment: This box is applicable to the Annual Report. This box is intended to provide information on the results obtained from the implementation of the pilot study. 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max 900 words) Brief description of the results obtained (including deviations from planned and justifications as to why if this was not the case). 4. Achievement of the original expected outcomes of pilot study and justification if this was not the case 5. Incorporation of results from pilot study into regular sampling by the MS (max 900 words) Table 1G List of research surveys at sea WP years 2017-2019 AR year MS Name of survey Acronym Mandatory (Y/N) Threshold (Y/N) Agreed at RCG level MS participation Area(s) covered Period (Month) Frequency Days at sea planned Type of sampling activities Planned target Map Relevant international planning group - RFMO/RFO/IO International database Comments Type of MS participation In case of financial participation, is payment done? (Y/N) Days at sea achieved Achieved target Other data assimilations (Y/N) Was the survey carried out within the official time period? (Y/N) Was the survey carried out within the official survey area? (Y/N) Indication if AR comments by MS are required concerning effort achieved Indication if AR comments by MS are required concerning temporal and spatial coverage AR Comments DNK Baltic International Trawl Survey BITS Q1 Y Y IVc Sept-Oct 10 Fish Hauls 33 Fig 7.1 ICES WGBIFS Physical 25 53 Y N N DNK International Botom trawl survey IBTS Q1 Y IIIa, IV July 15 Echo Nm 50 Fig 7.2 ICES IBTSWG Physical 10 39 Y N N Y IIIa, IV July 15 Plankton hauls 15 Fig 7.2 ICES PGIPS Financial 15 11 N N N General comment: This table fulfills Chapter IV and Chapter V of the multiannual Union programme and Article 2 and Article 3 of the Implementing Decision (EU) 2016/1701.This Table is intended to specify which reseach surveys at sea set out inTable 10 of the multiannual Union programme and which additional surveys will be carried out by the Member State. General comment: This table is applicable to the Annual Report. This Table should provide information on the performance of the research survey(s) at sea implemented by the Member State. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code e.g. DEU. Name of survey Member State shall state the name of the survey. For mandatory surveys the name shall be the same as the one used in Table 10 of the multi-annual Union programme. Acronym Member State shall state the acronym of the survey. For mandatory surveys the acronymshall be the same as the one used in Table 10 of multi-annual Union programme. Mandatory (Y/N) Member State shall enter Y (yes) or N (no) if the survey is included in Table 10 of the multi-annual Union programme. Threshold (Y/N) Member State shall enter Y (yes) or N (no)if a threshold applies, according to provision 7 of Chapter V of the multi-annual Union programme. If Y (yes), describe in more detail in Text Box 1G of this Annex. Agreed at RCG level Member State shall enter Y (yes) or N (no)if the survey is agreed at marine region level. MS participation Indicate whether other Member State(s) are participating in the survey and the form of participation (F (financial), T(technical), E(effort) or C (combination)]. Describe in more detail in Text Box 1G of this Annex. If no other Member State is participating in the survey, this field shall be filled with NA (not applicable). Area(s) covered Member State shall indicate the areas planned to be covered. For mandatory surveys the area shall be the same as the one used in Table 10 of the multi-annual Union programme. Period (Month) Member State shall indicate the time period (in months) planned to be covered. For mandatory surveys the time periodshall be as the one used in Table 10 of multi-annual Union programme. Frequency Member State shall indicate the frequency of the survey: Annual, Biennial, Triennial etc. Days at sea planned Member State shall indicate the days at sea planned at national level. Type of sampling activities Member State shall state the type of core sampling activities. Core sampling activities are those agreed in the relevant group in charge of planning the survey, as opposed to additional sampling activities. Use a separate line for each type of sampling activity. Member State is prompted to use the following categories: fish hauls, conductivity temperature depth (CTD), plankton hauls etc. Planned target Member State shall indicate the number of planned sampling activities. Map Member State shall add reference to the map, as included in Text Box 1G of this Annex. Relevant international planning group  RFMO/RFO/IO Member State shall enter the relevant international group in charge of planning the survey and its corresponding RFMO/RFO/IO. Member State shall enter the acronym of the competent Regional Fisheries Management Organisation (RFMO), Regional Fisheries Organisation (RFO) or International Organisations (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. International database Member State shall state the name of the international database, in relation to the data collected under the research survey, or enter no existing database. This applies to the existence of an international database, not to the fact that data are, or are not, uploaded. Comments Any further comment. Type of MS participation Member State shall indicate if the contribution to the survey is: P (physical: physically carry out the survey on board own or foreign research vessel and work up samples), T (technical: only work up samples collected by other Member States), F (financial: financially support other Member States to physically carry out the survey) and/or C (combination: any combination of the above). In case of financial participation, is payment done? (Y/N) In case of financial participation to a research survey, Member State shall enter Y (yes) or N (no) if financial contribution has been realised or not. Days at sea achieved Member State shall indicate the number of days at sea during the survey. Achieved target Member State shall indicate the number of target units given in the column Type of sampling activities during the survey Other data assimilations (Y/N) Member State shall enter Y (yes) or N (no) if the raw data are submitted or assimilated to other scientific bodies, than the relevant database. Was the survey carried out within the official time period? (Y/N) Member State shall enter Y (yes) or N (no) if the survey was carried out within the official survey time period. Was the survey carried out within the official survey area? (Y/N) Member State shall enter Y (yes) or N (no) if the survey was carried out within the official survey area. Indication if AR comments by MS are required concerning effort achieved This column is automatically filled in, depending of the magnitude of the discrepancy between planned and achieved effort. The range of discrepancy falls between < 90 % and > 150 %. If the values fall outside the range of discrepancy, this is flagged by x, and the Member State is requested to provide a comment in the AR comments. Member State can fill in comments even though no indication is given. Indication if AR comments by MS are required concerning temporal and spatial coverage This column is automatically filled in, depending of the spatial and temporal period being in agreement with official limits. The range of discrepancy falls between < 90 % and > 150 %. If the values fall outside the range of discrepancy, this is flagged by x, and the Member State is requested to provide a comment in the AR comments. Member State can fill in comments even though no indication is given. AR Comments Member State can/must (see above) include an explanation for the discrepancy detected in previous columns. Member State can fill in relevant comments even though no indication is given. Extended comments should only be placed in the text box but need to be referenced in this column. Text Box 1G List of research surveys at sea General comment: This box fulfills Chapter IV of the multiannual Union programme and Article 2 and Article 7 paragraph (3) of the Implementing Decision (EU) 2016/1701. It is intended to specify which reseach surveys at sea set out in Table 10 of the multiannual Union programme will be carried out. Member States shall specify whether the research survey is included in Table 10 of the multiannual Union programme or whether it is an additional survey. General comment: This box is applicable to the Annual Report. This box should provide complementary information on the performance of the surveys, the results and their main use. 1. Objectives of the survey 2. Description of the methods used in the survey. For mandatory surveys, link to the manuals. Include a graphical representation (map) 3. For internationally coordinated surveys, describe the participating Member States/vessels and the relevant international group in charge of planning the survey 4. Where applicable, describe the international task-sharing (physical and/or financial) and the cost-sharing agreement used 5. Explain where thresholds apply (max. 450 words per survey) 6. Graphical representation (map) showing the positions (locations) of the realized samples. Member State shall provide maps presenting the spatial distribution of the main sampling types obtained during the survey. 7. For internationally coordinated surveys, provide a link to the latest meeting report of the coordination group. Member State shall provide a hyperlink to the meeting report from the body coordinating the survey (ICES, MEDITS coordination group, MEDIAS coordination group etc.). For non-international coordinated surveys, Member State shall refer to any status report (e.g. Cruise report). 8. List the main use of the results of the survey (e.g. indices, abundance estimates, environmental indicators). Member State shall specify in which context the results are used (on routine basis), both on an international as well as on a national context. 9. Extended comments (Tables 1G and 1H) If the Member State has extended AR Comments, these can be placed under this section. If this is the case, a reference to this text box should be provided in the corresponding tables. (max 450 words per survey) Table 1H Research survey data collection and dissemination WP years 2017-2019 AR year MS Name of survey Acronym Type of data collected Core/Additional variable Used as basis for advice (Y/N) Comments Was the sampling carried out? (Y/N/P) Relevant International database Was the data uploaded to the relevant database? (Y/N) Other data assimilations? (Y/N) Indication if AR comments are required by MS AR comments DNK Baltic International Trawl Survey BITS Q1 Biological data for Cod in the Baltic C Y Y Y Y DNK Baltic International Trawl Survey BITS Q1 CTD by Haul A N Y N Y DNK International Bottom Trawl Survey IBTS Q1 Biological data for Cod IVa C Y N Y Y x DNK International Bottom Trawl Survey IBTS Q1 Litteritems in the trawl A N Y Y General comment: This table fulfills Chapter IV of the multiannual Union programme. This table is intended to specify data to be collected in relation to the research surveys at sea that are described in Table 1G of this Annex. General comment: This table is applicable to the Annual Report. This table should provide information on the data collected in relation to the research surveys at sea. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Name of survey Member State shall state the name of the survey. For mandatory surveys the name shall be the same as the one used in Table 10 of the multiannual Union programme. Acronym Member State shall state the acronym of the survey. For mandatory surveys the acronym shall be the same as the one used in Table 10 of multiannual Union programme. Type of data collected Member State shall state the type of data collected. Use a separate line for each type of data collected. Member State is prompted to use the following categories: biological data for a given stock, larvae data for a given stock, egg production for a given stock, CTD by haul, litter by haul, marine mammal, turtles, sea bird observations, benthos in the trawl, etc. In the case of multispecies surveys, different stocks may be grouped. Core/Additional variable Core variables are those resulting from core sampling activities driving the survey design. Additional variables are all the rest. Reporting of additional variables is not mandatory. Used as basis of advice (Y/N) Member State shall enter Y (yes) or N (no) if the data collected is expected to be used as basis for advice. Member State can specify in the Comments the type of advice (stock assessment, integrated ecosystem assessment, national advice, etc.). Comments Any further comment. Was the sampling carried out? (Y/N/P) Member State shall enter Y (yes), N (no) or P (partially) if the particular data object was/was not/was partially sampled during the survey. If P is entered, Member State shall specify what data has been collected in AR comments. Relevant international database This will be automatically filled in if the name of the survey and acronym is the same as in Table 1G. If not, the Member State shall state the name of the international database, in relation to the data collected under the research survey, or enter no existing database. This applies to the existence of an international database, not to the fact that data are, or are not, uploaded. Was the data uploaded to the relevant database? (Y/N) Member State shall enter Y (yes) or N (no) to indicate if the particular data object is uploaded or not to the relevant database. Other data assimilations? (Y/N) Member State shall enter Y (yes) or N (no) to indicate if the disaggregated data are/are not submitted or assimilated to other scientific bodies than the relevant database. Indication if AR comments are required by MS This column is automatically filled in. If the answer in the fields of the Annual Report part if this Table is either N or P, then the row will be flagged in this field with an x to ensure that the Member State is aware that an explanation is requested. Member State can fill in comments even if no indication is given. AR Comments Member State can/must (see above) include an explanation for the discrepancy detected between planned and achieved effort. Member State can fill in comments even though no indication is given. Extended comments should only be placed in the text section (Text Box 1G) but need to be referenced in this column SECTION 2 FISHING ACTIVITY DATA Table 2A Fishing activity variables data collection strategy WP years 2017-2019 AR year MS Supra region Region Variable Group Variable Fishing technique Length class Metiers (level 6) Data collected under control regulation appropriate for scientific use (Y/N/I) Type of data collected under control regulation used to calculate the estimates Expected coverage of data collected under control regulation (% of fishing trips) Additional data collection (Y/N) Data collection scheme Planned coverage of data collected under complementary data collection (% of fishing trips) Comments Data collected under control regulation accessible for scientific use (Y/N/I) Data source for complementary data collection Achieved coverage of data collected under complementary data collection Response Rate (%) AR comments North Atlantic North Sea and Eastern Arctic Effort Beam trawlers 18-< 24 m All metiers I Sales notes 50 % Y Probability sampling survey 5 % North Atlantic North Sea and Eastern Arctic Effort Beam trawlers 40 m or larger OTBDEF8090 Y Logbooks, VMS data, Sales notes 100 % N None NA North Atlantic North Sea and Eastern Arctic Landings Drift and/or fixed netters 12-< 18 m All metiers I Fishing forms, Sales notes 75 % Y Indirect survey 10 % North Atlantic North Sea and Eastern Arctic Landings All metiers N NA NA Y Non probability sampling survey 5 % North Atlantic North Sea and Eastern Arctic Capacity All metiers I Logbooks, Sales notes 90 % Y Census survey 100 % General comment: This table fulfills provision 4 of Chapter III of the multiannual Union programme and Article 2 and Article 4 paragraph (2) point (a) of the Implementing Decision (EU) 2016/1701. This table is intended to state and describe the method used to derive estimates on representative samples where data are not to be recorded under Council Regulation (EU) No 1224/2009 (1) or where data collected under Regulation (EU) No 1224/2009 are not at the right aggregation level for the intended scientific use. General comment: This table is applicable to the Annual Report. This table should provide information on the implementation of the data collection of fishing activity variables of Member States. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Supra region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level III). If information refers to all regions, insert all regions. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. Variable group Member State shall refer to the naming convention of headings used in Table 4 of the multiannual Union programme. Member State shall enter Effort, Landing or Capacity. Variable Member State shall refer to the naming convention of variables used in Table 4 of the multiannual Union programme. The Work Plan contains only one column, Variable Group, which may include either Variable Group or Variable. This column has been added for ease and improved consistency, because Variable Group should be listed separately from Variable. Fishing technique Member State shall refer to the naming convention used in Table 5(B) of the multiannual Union programme. Length class Metiers (level 6) Member State shall refer to the naming convention used in Table 2 of the multiannual Union programme. Only to be identified if Member State has a specific sampling frame defined by metier by segment. Otherwise Member State can provide all metiers but the information has to be reported by fleet segment by metiers. Data collected under control regulation appropriate for scientific use (Y/N/I) Member State shall enter Y (yes), N (no) or I (insufficient). Type of data collected under control regulation used to calculate the estimates Member State shall enter the type of data collected: logbooks, sales notes, VMS data, etc. Expected coverage of data collected under control regulation (% of fishing trips) For each of the data sources, the planned coverage percentage, estimated on the basis of fishing trips, shall be provided as quality assurance and quality control framework indicators. Additional data collection (Y/N) Member State shall enter Y (yes) or N (no), if additional data collection is planned. Data collection scheme Member State shall enter the data collection scheme: probability sampling survey, non-probability sampling survey, indirect survey, census survey, none, etc. Planned coverage of data collected under complementary data collection (% of fishing trips) For each of the data sources, the planned coverage percentage, estimated on the basis of fishing trips, shall be provided as quality assurance and quality control framework indicators. Comments Any further comment. Data collected under control regulation accessible for scientific use (Y/N/I) This field is linked to paragraph 3 (b) of Chapter III of the multiannual Union programme, regarding data collection for Data to assist in the assessment of the impact of fisheries in Union waters and outside Union waters on marine habitats. Data collected under the Control Regulation is needed to determine the impact of fishing on habitats, and Member State is requested to provide information on the availability of data and existence of time lags. Member State shall enter Y (yes), N (no) or I (insufficient). Data source for complementary data collection Member State shall enter the type of data source for complementary data collection. In case of Control Regulation and Fleet register, Member State shall enter NA. Achieved coverage of data collected under complementary data collection This field is only applicable in the case of complementary data collection. Member State shall enter the achieved coverage percentage estimated on the basis of fishing trips, for each of the data sources and variables. In case of Control Regulation and Fleet register, Member State shall enter NA. Response rate (%) This field is only applicable in the case of complementary data collection. In case of Control Regulation and Fleet register, Member State shall enter NA. The Indicators of accuracy are defined below: Type of data collection Accuracy indicators Definition and presentation A: Census Response rate achieved no (1)/frame population no Present as % B: Probability Sample survey C: Non-Probability Sample survey Achieved sampling rate achieved sample no (2)/frame population no Presented as % Response rate achieved sample no (2)/planned sample no (3) Presented as % (1) Achieved no is the number of respondents who supplied data in response to the census. (2) Achieved sample no is the number of respondents that supply data (and not, for instance, the number of questionnaires sent out, or number of companies contacted). (3) Planned sample no is the number of units to be contacted for the survey (even though not all of them may respond and supply data). AR comments Any further comment relevant to AR. Text box 2A Fishing activity variables data collection strategy General comment: This box fulfills paragraph 4 of Chapter III of the multiannual Union programme and Article 2, Article 4 paragraph (2) point (b) and Article 5 paragraph (2) of the Implementing Decision (EU) 2016/1701. It is intended to describe the method used to derive estimates on representative samples where data are not to be recorded under Regulation (EU) No 1224/2009 or where data collected under Regulation (EU) No 1224/2009 are not at the right aggregation level for the intended scientific use. General comment: This box is applicable to the Annual Report. This box should provide information on the implementation of the data collection of fishing activity variables of Member States. 1. Description of methodologies used to cross-validate the different sources of data 2. Description of methodologies used to estimate the value of landings 3. Description of methodologies used to estimate the average price (it is recommended to use weighted averages, trip by trip) 4. Description of methodologies used to plan collection of the complementary data (sample plan methodology, type of data collected, frequency of collection etc.) (max 900 words per Region) 5. Deviations from Work Plan methodology used to cross-validate the different sources of data List the deviations (if any) and explain the reasons for the deviations. Actions to avoid deviations. Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 6. Deviations from Work Plan methodology used to estimate the value of landings. List the deviations (if any) and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 7. Deviations from Work Plan methodology used to estimate the average price. List the deviations (if any) and explain the reasons for the deviations. Actions to avoid deviations. Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 8. Deviations from Work Plan methodology used to plan collection of the complementary data List the deviations (if any) and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. (max 900 words per Region) SECTION 3 ECONOMIC AND SOCIAL DATA Table 3A Population segments for collection of fleet economic and social data for fisheries WP years 2017-2019 AR year MS Supra region Fishing technique Length class Cluster Name Type of variables (E/S) Variable Data Source Type of data collection scheme Frequency Planned sample rate % Comments Frame population Achieved sample number Achieved Sample Rate % Response Rate % Achieved Sample no/Planned sample no. AR Comments Baltic Sea, North Sea and Eastern Arctic, and North Atlantic Beam trawlers 18-< 24 m E Gross value of landings questionnaires A - Census 100 150 40 26,67 % 100 0,27 Baltic Sea, North Sea and Eastern Arctic, and North Atlantic Beam trawlers 40 m or larger E Other income questionnaires B - Probability Sample Survey Mediterranean Sea and Black Sea Drift and/or fixed netters 12-< 18 m E Wages and salaries of crew questionnaires C - Non- Probability Sample Survey S Employment by gender General comment: This table fulfills paragraph 5 points (a), (b) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraphs (1) and (2) of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Tables 5(A) and 6 of the multiannual Union programme. Use this Table to give an overview of the population for economic and social data in the fisheries sector. General comment: This table is applicable to the Annual Report. This table should provide information on the implementation of the fleet socioeconomic data collection of Member States. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Supra region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level III). If information refers to all regions, insert all regions. Fishing technique Member State shall refer to the naming convention used in Table 5(B) of the multiannual Union programme. Length class Cluster Name Member State shall insert cluster name, if clustering has taken place for data collection purposes. Type of variables (E/S) Member State shall enter the category that the variables belong to: E (economic) or S (social), based on Table 5(A) of the multiannual Union programme for the economic variables and Table 6 of the multiannual Union programme for the social variables. Variable Member State shall refer to the naming convention used in Table 5(A) of the multiannual Union programme, 2nd column for the economic variables and Table 6 of the multiannual Union programme for the social variables. Data Source Member State shall enter the data sources used (logbook, sales notes, accounts, questionnaires, etc.). Data sources shall be clearly stated for each variable. Type of data collection scheme Member State shall enter the code of the data collection scheme, as follows: A  Census; B  Probability sample survey; C  Non-probability sample survey; D  Indirect survey. In case the variable is not directly collected but estimated, indirect survey is applied. In that case, further explanation on the data collection scheme and estimation method is provided in Text Box 3A of this Annex. Frequency Member State shall enter the frequency that economic and social data are to be collected according to provision 5(a)(b) of Chapter III of the multiannual Union programme. Planned sample rate % The planned sample rate (%) shall be based on the fleet population, which is defined as vessels included in the Fleet Register on the 31 December and any active vessel fishing at least one day during the year. When data collection for some variables will not be implemented, the column Planned sample rate (%) shall be filled in with N (no). Planned sample rate can be modified based on updated information on the total population (fleet register). Comments Any further comment. Frame population Frame population should correspond to total population, as described in paragraph 5 point (a) of Chapter III of multiannual Union programme. Achieved sample number Achieved sample number should refer to the number of responses (not to the number of questionnaires sent). Achieved Sample Rate % Member State shall provide the value of the indicator as defined in the table below: Type of data collection Accuracy indicators Definition and presentation A: Census Response rate achieved no (1)/frame population no Present as % B: Probability Sample survey C: Non-Probability Sample survey Achieved sampling rate achieved sample no (2)/frame population no Presented as % Response rate achieved sample no (2)/planned sample no (3) Presented as % (1) Achieved no is the number of respondents who supplied data in response to the census (2) Achieved sample no is the number of respondents that supply data (and not, for instance, the number of questionnaires sent out, or number of companies contacted). (3) Planned sample no is the number of units to be contacted for the survey (even though not all of them may respond and supply data). When data collection for some variables is not be implemented, this column shall be filled in with NA (not applicable). Response Rate % Member State shall provide the value of the indicator as defined in the table below: Type of data collection Accuracy indicators Definition and presentation A: Census Response rate achieved no (1)/frame population no Present as % B: Probability Sample survey C: Non-Probability Sample survey Achieved sampling rate achieved sample no (2)/frame population no Presented as % Response rate achieved sample no (2)/planned sample no (3) Presented as % (1) Achieved no is the number of respondents who supplied data in response to the census (2) Achieved sample no is the number of respondents that supply data (and not, for instance, the number of questionnaires sent out, or number of companies contacted). (3) Planned sample no is the number of units to be contacted for the survey (even though not all of them may respond and supply data) When data collection for some variables is not be implemented, this column shall be filled in with NA (not applicable). Achieved Sample no/Planned sample no Filled in automatically. AR Comments Member State shall add comments to clarify any deviation from Work Plan. Text box 3A Population segments for collection of economic and social data for fisheries General comment: This box fulfils paragraph 5 points (a) and (b) of Chapter III of the multiannual Union programme and Article 2, Article 4 paragraphs (1), (2) and (5) and Article 5 paragraph (2) of the Implementing Decision (EU) 2016/1701. It is intended to specify data to be collected under Tables 5(A) and 6 of the multiannual Union programme. General comment: This box is applicable to the Annual Report. This box should provide information on the implementation of the fleet socioeconomic data collection of Member States. 1. Description of methodologies used to choose the different sources of data 2. Description of methodologies used to choose the different types of data collection 3. Description of methodologies used to choose sampling frame and allocation scheme 4. Description of methodologies used for estimation procedures 5. Description of methodologies used on data quality (max 900 words per Region) 6. Deviations from Work Plan methodology for selection of data source List the deviations (if any) from the methodology used to select data source compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 7. Deviations from Work Plan methodology to choose type of data collection List the deviations (if any) from the methodologies to choose type of data collecton scheme compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 8. Deviations from Work Plan methodology regarding sampling frame and allocation scheme List the deviations (if any) from the methodologies used regarding sampling frame and allocation scheme compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 9. Deviations from Work Plan methodology used for estimation procedures List the deviations (if any) from the methodologies used for estimation procedures compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 10. Quality assurance 10.1. Sound methodology Briefly describe if the data collection follow methodologies, guidelines and best practices agreed in expert groups and whether methodologies are documented and are made publicly available. 10.2. Accuracy and reliability Response rate and Achieved sample rate are provided in Table 3A. For additional information, briefly describe how raw data inputs, intermediate results and outputs are regularly assessed and validated and how errors are identified, documented and dealt with. 10.3. Accessibility and Clarity Indicate with Yes or No Are methodological documents publicly available? Are data stored in databases? Where can methodological and other documentation be found? Provide the web link, if documentation is publicly available (max 1 000 words) Pilot study 3 Data on employment by education level and nationality General comment: This box fulfills paragraph 5 point (b) and paragraph 6 point (b) of Chapter III of the multiannual Union programme and Article 2 and Article 3 paragraph (3) point (c) of the Decision (EU) 2016/1701.It is intended to specify data to be collected under Table 6 of the multiannual Union programme. General comment: This box is applicable to the Annual Report. This box is intended to provide information on the results obtained from the implementation of the pilot study (including deviations from planned and justifications as to why if this was not the case). 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max 900 words) 4. Achievement of the original expected outcomes of pilot study and justification if this was not the case. 5. Incorporation of results from pilot study into regular sampling by the Member State. (max 900 words) Table 3B Population segments for collection of economic and social data for aquaculture WP years 2017-2019 AR year MS Techniques Species group Type of variables (E/S) Variable Data source Type of data collection scheme Threshold (Y/N) Threshold Type Frequency Planned sample rate % Comments Frame population Achieved sample number Achieved Sample Rate % Response Rate % Achieved Sample no/Planned sample no. AR Comment Hatcheries and Nurseries other marine fish E Turnover Financial accounts A - Census 100 150 40 26,67 100 0,27 Cages sea bass & sea bream E Energy costs questionnaires B - Probability Sample Survey Cages salmon E Energy costs questionnaires C - Non-Probability Sample Survey S Unpaid labour by gender General comment: This table fulfills paragraph 6 points (a) and (b) of Chapter III and Chapter V of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph (1) of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Tables 6 and 7 of the multiannual Union programme. Use this table to give an overview of the collection of economic and social data of the aquaculture sector. General comment: This table is applicable to the Annual Report. This table should provide information on the implementation of socio-economic data collection for aquaculture of Member States. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Techniques Member State shall follow Table 9 of the multiannual Union programme for the segmentation to be applied for the collection of aquaculture data. Species group Type of variables (E/S) Member State shall enter the category that the variables belong to: E (economic) or S (social), based on Table 7 of the multiannual Union programme for the economic variables and Table 6 of the multiannual Union programme for the social variables. Variable Member State shall refer to the naming convention used in Table 7 of the multiannual Union programme, second column for the economic variables and Table 6 of the multiannual Union programme for the social variables. Data source Member State shall enter the data sources used (accounts, questionnaires, etc.). Data sources shall be clearly stated for each variable. Type of data collection scheme Member State shall enter the code of the data collection scheme, as follows: A  Census; B  Probability sample survey; C  Non-probability sample survey; D  Indirect survey. In case the variable is not directly collected but estimated, indirect survey is applied. In that case, further explanation on the data collection scheme and estimation method is provided in Text Box 3B of this Annex. Threshold (Y/N) Member State shall enter Y (yes) or N (no) if a threshold applies, according to Chapter V of the multiannual Union programme. Threshold Type Member States shall indicate the threshold types described in paragraph 5 of Chapter V of the multiannual Union programme, as 1, 2 or 3, where: 1. total production of the Member State is less than 1 % of the total Union production volume and value. 2. for species accounting for less than 10 % of the Member State's aquaculture production by volume and value. 3. simplified methodology for Member States with a total production of less than 2,5 % of the total Union aquaculture production volume and value. Frequency Member State shall enter the frequency that economic and social data are to be collected according to provision 5(a)(b) of Chapter III of the multiannual Union programme. Planned sample rate % The planned sample rate (%) shall be based on the population, as defined in provision 6(a) of Chapter III of the multiannual Union programme. When data collection for some variables will not be implemented, the column Planned sample rate (%) shall be filled in with N (no). Planned sample rate can be modified based on updated information on the total population. Comments Any further comment. Frame population Frame population should correspond to the total population as described in paragraph 6(a) of Chapter III of the multiannual Union programme. Achieved sample number Achieved sample number should refer to the number of responses (not to the number of questionnaires sent). Achieved sample rate % Member State shall provide the value of the indicator as defined in the table below: Type of data collection Accuracy indicators Definition and presentation A: Census Response rate achieved no (1)/frame population no Present as % B: Probability Sample survey C: Non-Probability Sample survey Achieved sampling rate achieved sample no (2)/frame population no Presented as % Response rate achieved sample no (2)/planned sample no (3) Presented as % (1) Achieved no is the number of respondents who supplied data in response to the census. (2) Achieved sample no is the number of respondents that supply data (and not, for instance, the number of questionnaires sent out, or number of companies contacted). (3) Planned sample no is the number of units to be contacted for the survey (even though not all of them may respond and supply data). When data collection for some variables is not be implemented, this column shall be filled in with NA (not applicable). Response rate % Member State shall provide the value of the indicator as defined in the table below: Type of data collection Accuracy indicators Definition and presentation A: Census Response rate achieved no (1)/frame population no Present as % B: Probability Sample survey C: Non-Probability Sample survey Achieved sampling rate achieved sample no (2)/frame population no Presented as % Response rate achieved sample no (2)/planned sample no (3) Presented as % (1) Achieved no is the number of respondents who supplied data in response to the census. (2) Achieved sample no is the number of respondents that supply data (and not, for instance, the number of questionnaires sent out, or number of companies contacted). (3) Planned sample no is the number of units to be contacted for the survey (even though not all of them may respond and supply data). When data collection for some variables is not be implemented, this column shall be filled in with NA (not applicable). Achieved Sample no/Planned sample no Filled in automatically. AR Comments Member State shall add comments to clarify any deviation from Work Plan. Text Box 3B Population segments for collection of economic and social data for aquaculture General comment: This box fulfills paragraph 6 points (a) and (b) of Chapter III of the multiannual Union programme and Article 2, Article 4 paragraphs (1) and (5) and Article 5 paragraph (2) of the Implementing Decision (EU) 2016/1701. It is intended to specify data to be collected under Tables 6 and 7 of the multiannual Union programme. General comment: This box is applicable to the Annual Report. This box should provide information on the implementation of the socioeconomic data collection for aquaculture of Member States. 1. Description of methodologies used to choose the different sources of data 2. Description of methodologies used to choose the different types of data collection 3. Description of methodologies used to choose sampling frame and allocation scheme 4. Description of methodologies used for estimation procedures 5. Description of methodologies used on data quality (max 1 000 words) 6. Deviations from Work Plan methodology for selection of data source List the deviations (if any) from the methodology used to select data source compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 7. Deviations from Work Plan methodology to choose type of data collection List the deviations (if any) from the methodologies to choose type of data collecton scheme compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 8. Deviations from Work Plan methodology regarding sampling frame and allocation scheme List the deviations (if any) from the methodologies used regarding sampling frame and allocation scheme compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 9. Deviations from Work Plan methodology used for estimation procedures List the deviations (if any) from the methodologies used for estimation procedures compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 10. Quality assurance 10.1. Sound methodology Briefly describe if the data collection follow methodologies, guidelines and best practices agreed in expert groups and whether methodologies are documented and are made publicly available. 10.2. Accuracy and reliability Response rate and Achieved sample rate are provided in Table 3B. For additional information, briefly describe how raw data inputs, intermediate results and outputs are regularly assessed and validated and how errors are identified, documented and dealt with. 10.3. Accessibility and Clarity Indicate with Yes or No Are methodological documents publicly available? Are data stored in databases? Where can methodological and other documentation be found? Provide the web link, if documentation is publicly available (max 1 000 words) Pilot study 4 Environmental data on aquaculture General comment: This box fulfills paragraph 6 point (c) of Chapter III of the multiannual Union programme and Article 2 and Article 4 paragraph (3) point (d) of the Implementing Decision (EU) 2016/1701. It is intended to specify data to be collected under Table 8 of the multiannual Union programme. General comment: This box is applicable to the Annual Report. This box is intended to provide information on the results obtained from the implementation of the pilot study (including deviations from planned and justifications as to why if this was not the case). 1. Aim of pilot study 2. Duration of pilot study 3. Methodology and expected outcomes of pilot study (max 900 words) 4. Achievement of the original expected outcomes of pilot study and justification if this was not the case. 5. Incorporation of results from pilot study into regular sampling by the Member State. (max 900 words) Table 3C Population segments for collection of economic and social data for the processing industry WP years 2017-2019 AR year MS Segment Type of variables (E/S) Variables Data sources Type of data collection scheme Frequency Planned sample rate % Comments Frame population Achieved sample number Achieved Sample Rate % Response Rate % Achieved Sample no/Planned sample no. AR Comments Companies <= 10 E Turnover financial accounts B - Probability Sample Survey 30 30 9 30,00 % 100 1,00 Companies 11-49 E Other operational costs questionnaires B - Probability Sample Survey Companies 50-250 E Other operational costs questionnaires A - Census Companies > 250 E Other income questionnaires B - Probability Sample Survey S Unpaid labour by gender General comment: This table fulfills footnote 6 of paragraph 1.1(d) of Chapter III of the multiannual Union programme and Article 2, Article 3 and Article 4 paragraph (1) of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Table 11 of the multiannual Union programme. Use this Table to give an overview of the collection of economic and social data of the processing industry. Specify data collection for variables not covered by the ESTAT or for which additional sampling is required. Economic data shall be collected on fish processing companies below 10 employees as well as for companies which have fish processing as a secondary activity, as well as for unpaid labour and raw material. Employment data, by gender, shall be collected for all companies' sizes. General comment: This table is applicable to the Annual Report. This table should provide information on the implementation of socioeconomic data collection for the processing industry of Member States. Name of the variable Guidelines MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Segment The criteria for the segmentation shall be the number of persons employed. The following segmentation is recommended: companies  ¤ 10; companies 11-49; companies 50-250; companies > 250. Type of variables (E/S) Member State shall enter the category that the variables belong to: E (economic) or S (social), based on Table 11 of the multiannual Union programme. Variables Member State shall refer to the naming convention used in Table 11 of the multiannual Union programme. Data Sources Member State shall enter the data sources used (accounts, questionnaires, etc.). Data sources shall be clearly stated for each variable. Type of data collection scheme Member State shall enter the code of the data collection scheme, as follows: A  Census; B  Probability sample survey; C  Non-probability sample survey; D  Indirect survey. In case the variable is not directly collected but estimated, indirect survey is applied. In that case, further explanation on the data collection scheme and estimation method is provided in Text Box 3C of this Annex. Frequency Member State shall enter the frequency that economic and social data shall be collected. Planned sample rate % The planned sample rate (%) shall be based on the population. When data collection for some variables will not be implemented, the column Planned sample rate (%) shall be filled in with N (no). Planned sample rate can be modified based on updated information on the total population. Comments Any further comment. Frame population Number of enterprises accessible for sampling (in each of the segments, if segmentation is used). Achieved sample number Achieved sample number should refer to the number of responses (not to the number of questionnaires sent). Achieved sample rate % Member State shall provide the value of the indicator as defined in the table below: Type of data collection Accuracy indicators Definition and presentation A: Census Response rate achieved no (1)/frame population no Present as % B: Probability Sample survey C: Non-Probability Sample survey Achieved sampling rate achieved sample no (2)/frame population no Presented as % Response rate achieved sample no (2)/planned sample no (3) Presented as % (1) Achieved no is the number of respondents who supplied data in response to the census. (2) Achieved sample no is the number of respondents that supply data (and not, for instance, the number of questionnaires sent out, or number of companies contacted). (3) Planned sample no is the number of units to be contacted for the survey (even though not all of them may respond and supply data). When data collection for some variables is not be implemented, this column shall be filled in with NA (not applicable). Response rate % Member State shall provide the value of the indicator as defined in the table below: Type of data collection Accuracy indicators Definition and presentation A: Census Response rate achieved no (1)/frame population no Present as % B: Probability Sample survey C: Non-Probability Sample survey Achieved sampling rate achieved sample no (2)/frame population no Presented as % Response rate achieved sample no (2)/planned sample no (3) Presented as % (1) Achieved no is the number of respondents who supplied data in response to the census. (2) Achieved sample no is the number of respondents that supply data (and not, for instance, the number of questionnaires sent out, or number of companies contacted). (3) Planned sample no is the number of units to be contacted for the survey (even though not all of them may respond and supply data). When data collection for some variables is not be implemented, this column shall be filled in with NA (not applicable). Achieved Sample no/Planned sample no Filled in automatically. AR Comments Member State shall add comments to clarify any deviation from Work Plan. Text Box 3C Population segments for collection of economic and social data for the processing industry General comment: This box fulfils footnote 6 of paragraph 1.1(d) of Chapter III of the multiannual Union programme, Article 2, Article 4 paragraphs (1) and (5) and Article 5 paragraph (2) of Implementing Decision (EU) 2016/1701. It is intended to specify data to be collected under Table 11 of the multiannual Union programme. General comment: This box is applicable to the Annual Report. This box should provide information on the implementation of the socioeconomic data collection for the processing industry of Member States. 1. Description of methodologies used to choose the different sources of data 2. Description of methodologies used to choose the different types of data collection 3. Description of methodologies used to choose sampling frame and allocation scheme 4. Description of methodologies used for estimation procedures 5. Description of methodologies used on data quality (max 1 000 words) 6. Deviations from Work Plan methodology for selection of data source List the deviations (if any) from the methodology used to select data source compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 7. Deviations from Work Plan methodology to choose type of data collection List the deviations (if any) from the methodologies to choose type of data collecton scheme compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 8. Deviations from Work Plan methodology to choose sampling frame and allocation scheme List the deviations (if any) from the methodologies used to choose sampling frame and allocation scheme compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 9. Deviations from Work Plan methodology used for estimation procedures List the deviations (if any) from the methodologies used for estimation procedures compared to what was planned in the Work Plan, and explain the reasons for the deviations. Actions to avoid deviations Briefly describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section can be skipped. 10. Quality assurance 10.1. Sound methodology Briefly describe if the data collection follow methodologies, guidelines and best practices agreed in expert groups and whether methodologies are documented and are made publicly available. 10.2. Accuracy and reliability Response rate and Achieved sample rate are provided in Table 3C. For additional information, briefly describe how raw data inputs, intermediate results and outputs are regularly assessed and validated and how errors are identified, documented and dealt with. 10.3. Accessibility and Clarity Indicate with Yes or No: Are methodological documents publicly available? Are data stored in databases? Where can methodological and other documentation be found? Provide the web link, if documentation is publicly available. (max 1 000 words) SECTION 4 SAMPLING STRATEGY FOR BIOLOGICAL DATA FROM COMMERCIAL FISHERIES Table 4A Sampling plan description for biological data WP years 2017-2019 AR year Conformity Informative DATA MS MS participating in sampling Region RFMO/RFO/IO Sub-area/Fishing ground Scheme Stratum ID code PSU type Catch fractions covered Species/Stocks covered for estimation of volume and length of catch fractions Seasonality (Temporal strata) Reference years Average Number of PSU during the reference years Planned number of PSUs Comments Total number of PSU in the sampling year Achieved number of PSU in the sampling year % of achievement (100*Q/N) Number of unique vessels with activity in the stratum Number of unique vessels sampled Number of fishing trips in the stratum Number of fishing trips sampled Number of species with length measurements Total number of length measurements AR Comments at-sea scheme 1 1 trips All Annual 2016 3 000 20 2 765 19 12 19 127 12 675 ref 1 at-sea scheme 2 2 vessels All Annual 2016 200 10 199 30 29 30 113 27 312 on-shore 1 stratum 1 loc days LAN, BMS Annual 2016 365 40 365 40 15 80 16 6 320 ref 2 on-shore 1 stratum 2 loc days LAN, BMS Annual 2016 10 950 40 10 950 40 15 80 43 5 634 General comment: This table fulfils Article 3, Article 4 paragraph (4) and Article 8 of the Implementing Decision (EU) 2016/1701 and forms the basis for the fulfilment of paragraph 2 point (a)(i) of Chapter III of the multiannual Union programme. This table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to identify all fishery-dependent sampling schemes in the Member State. The Member State shall list the strata within the scheme, the primary sampling unit (PSU) type and the envisaged number of PSUs that will be available in the year of submission. For each stratum, Member State shall record the number of PSUs it is planning to undertake. General comment: This table is applicable to the Annual Report. This table should provide information on the achieved level of sampling of Member States. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. MS participating in sampling If the sampled activity has been carried out according to a regionally coordinated programme, all participating Member States shall be listed. Otherwise, the Member State responsible for the sampling shall be listed. Links to planned regional and international coordination or bi- and multilateral agreements, where available, shall be listed in the Comments. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Sub-area/Fishing ground Member State shall indicate the fishing ground (e.g. the ICES area, the GFCM GSA, the NAFO area, etc.). Scheme Member State shall state the sampling scheme: at markets, at sea, a combination of both methods or other. If other is used (e.g. other (Market stock-specific sampling)), it shall be described in Text Box 4A of this Annex. Stratum ID code Member State shall indicate a unique code to identify each stratum within the scheme. Free text or coding can be used, but it shall always coincide with the stratum ID code, as in Table 4B of this Annex. Strata with no coverage (i.e. no planned number of PSUs) shall also be detailed, in order to provide measurement on coverage of the sampling plan. PSU type Member State shall indicate the primary sampling unit (PSU) inside each stratum. PSU could be fishing trip, fishing vessel, port, fishing day, etc. Catch fractions covered Member State shall indicate which fraction of the catch is to be sampled. Insert Catch, if the bulk catch is sampled, Landings, Discards, Landings+Discards, etc. Species/Stocks covered for estimation of volume and length of catch fractions Member State shall indicate if the sampling plan covers all or only a part of the species. Insert all species and stocks, only stocks in Table 1A, 1B and 1C, selected species/stocks and specify further in Comments. Seasonality (Temporal strata) Member State shall provide a keyword description of the sampling scheme in terms of temporal stratification: monthly, quarterly, annual, etc. Reference years Member State shall indicate the year(s) used as a reference for the expected primary sampling units in the year of implementation of the sampling scheme. Member State shall use the three most recent years (e.g. 2014-2016). Reasons may be given to justify the use of a different period. Average number of PSUs during the reference years Member State shall indicate the total number of PSUs calculated as the average values of the years used as reference. Planned number of PSUs Member State shall state the planned number of PSU to be sampled. Comments Any further comment. Total number of PSU in the sampling year Member State shall record the total number of primary sampling units (PSU) that were available for selection for the specified stratum in the sampling year. The PSU is as defined in the Work Plan table 4A in the column PSU type. These typically are vessel, trip, location and time etc. The total number of PSU should be broadly similar to the Average number of PSU in the reference year column in the Work Plan; it will however reflect the actual situation found in the sampling year. If there is a temporal element to the stratum definition in the work plan that relates to less than the whole year, then the PSU total must respect this. Work Plan table 4A should include one or more rows for strata for which no sampling is planned. In the Annual Report, this should be populated with the actual number of PSU for unsampled strata. Achieved number of PSU in the sampling year Member State shall record the number of primary sampling units (PSU) from which data was successfully collected for the specified stratum in the sampling year. The PSU is as defined in the Work Plan table 4A in the column PSU type (these typically are vessel, trip, location and time etc.). The achieved number of PSU should be broadly similar to the Planned number of PSU entry in the Work Plan. It will however reflect the actual situation found in the sampling year. If there is a temporal element to the stratum definition in the work plan that relates to less than the whole year, then the achieved PSU must respect this. % of achievement (100* Q/N) Based on columns Achieved number of PSU/Planned number of PSU, this percentage indicates the achievement in sampling. Number of unique vessels with activity in the stratum This field relates to both on shore and at-sea sampling. It should contain the unique number of vessels with activity during the sampling year for the schemes and the strata specified. Number of unique vessels sampled This field relates to both on shore and at-sea sampling. It should contain the unique number of vessels sampled for the schemes and the strata specified. Number of fishing trips in the stratum This field relates to both on shore and at-sea sampling. It should contain the unique number of fishing trips for the schemes and the strata specified. Number of fishing trips sampled This field relates to both on shore and at-sea sampling. It should contain the unique number of fishing trips sampled for the schemes and the strata specified. More than one fishing trips could have been sampled from the same vessel. Number of species with length measurements This field should include the number of recorded species, for which length measurements have been taken. This is distinct from the species for which biological data has been collected. In the case of RDB data, it will include the species listed in the table HL. Total number of length measurements This field should include the total number of recorded length measurements that have been taken. This is distinct from the species for which biological data has been collected. In the case of RDB data it will include the species listed in the table HL. AR Comments If there is a deviation between the Planned number of PSU and the Achieved number of PSU in the sampling year, the Member State shall provide a reference for this discrepancy. More detailed explanation shall be provided in the text box 4A. Text box 4A Sampling plan description for biological data General comment: This box fulfills Article 3, Article 4 paragraph (4) and Article 8 of the Implementing Decision (EU) 2016/1701 and forms the basis for the fulfilment of paragraph 2 point (a)(i) of Chapter III of the multiannual Union programme. This Table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. General comment: This box is applicable to the Annual Report. This box should provide information on the deviations from the planned sampling of Member States. Description of the sampling plan according to Article 5 paragraph (3) of the Implementing Decision (EU) 2016/1701 (max 900 words per region) Deviation from the sampling plan according to Article 5 paragraph (3) of the Implementing Decision (EU) 2016/1701: Deviations from the Work Plan Member State shall list the deviations (if any) in the achieved data collection, compared to what was planned in the Work Plan and explain the reasons for the deviations. Action to avoid deviations Member State shall describe the actions that will be considered/have been taken to avoid the deviations in the future and when these actions are expected to produce effect. If there are no deviations, then this section is not applicable. (max. 1 000 words per region OR fishing ground) Table 4B Sampling frame description for biological data WP years 2017-2019 AR year MS Stratum ID number Stratum Sampling frame description Method of PSU selection Comments SCT SD1-5 North Sea offshore fish trawlers Vessel list of 120 DTS > 18 m random draw from randomised list SCT SD2-5 North sea offshore prawn trawlers Vessel list of 60 DTS targeting shellfish random draw from randomised list SCT SD3-5 North sea inshore trawlers Vessel list of 250 DTS < 18 m based in NS ports random draw from randomised list SCT SD4-5 West coast offshore trawlers Vessel list of 15 DTS > 18 m based in WC ports random draw from randomised list SCT SD5-5 Westcoast inshore trawlers Vessel list of 2 500 DTS < 18 m based in WC ports random draw from randomised list SCT LD1-4 NE main port 1 port active for ~ 345 days random weekday from systematic (weekly) coverage SCT LD2-4 NE minor ports 25 ports active over 280 days random weekday from systematic (biweekly) coverage SCT LD3-4 W ports 10 ports active over ~ 300 days random weekday from systematic (biweekly) coverage SCT LD4-4 Island ports 4 ports active over ~ 250 days random weekday from systematic (biweekly) coverage L3 trawlers operating in NAFO vessels with licence to fish in NAFO random draw from the list of vessels (without replacement) T18 purse seiners fishing tropical tunas in IOTC purse seiners fishing in Indian Ocean and landing in the port of Victoria (Seychelles) random draw from purse seiner vessels landing in the port of Victoria (Seychelles) purse seiner fleet, fishing tropical tunas in Indian Ocean lands their catches in the ports of Victoria, MahÃ ©, Mombasa, Antisarana, but due to the long distance, sampling can be performed only in the port of Victoria (where most of the fleet landings take place) General comment: This table fulfils Article 3, Article 4 paragraph (4) and Article 8 of the Implementing Decision (EU) 2016/1701 and forms the basis for the fulfilment of paragraph 2 point (a)(i) of Chapter III of the multiannual Union programme. This Table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to provide more detail on the strata and sampling frames of each scheme. General comment: This Table is not applicable to the Annual Report. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Stratum ID code Member State shall indicate a unique code to identify each stratum within the scheme. Free text or coding can be used, but it shall always coincide with the stratum ID code, as in Table 4A of this Annex. Strata with no coverage (i.e. no planned number of PSUs) shall also be detailed, in order to provide measurement on coverage of the sampling plan. Stratum Member State shall insert a short description (free text) of the sampling strata (e.g. trawlers in the GSA 22; west coast purse-seiners; ports of the NW area, etc.). Sampling frame description Member State shall shortly describe (free text) the sampling frame for each stratum (e.g. list of vessels in the GSA 22; list of purse-seiners in the west coast; list of ports in the NW area). Method of PSU selection Member State shall indicate the method(s) (free text) for the selection of the primary sampling unit (PSU). Comments Any further comment. Table 4C Data on the fisheries by Member State WP years 2017-2019 AR year MS Region RFMO/RFO/IO Sub-area/Fishing ground Reference years Fleet segment/Metier Targeted species/species assemblage Average number of vessels Average number of fishing trips Average number of fishing days Average landings (tons) Average landings (tons) in national ports Average landings (tons) in foreign ports Comments Number of vessels Number of fishing trips Number of fishing days Is the fleet segment/metier covered by any stratum (Y/N) Landings (tons) Landings (tons) in national ports Landings (tons) in foreign ports AR Comments Baltic Sea ICES areas III b-d demersal trawlers bottom trawl mixed fishery 102 24 563 57 388 54 234 3 154 Baltic Sea ICES areas III b-d demersal seine net mixed whitefish 6 758 2 264 2 130 134 Baltic Sea ICES areas III b-d pelagic mackerel 25 89 119 745 98 403 21 342 North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId OTB_CRU_16-22 shrimps 15 3 625 6 345 6 345 0 North Atlantic NAFO NAFO 2015-2017 OTB_MDD_130-219_0_0 Mixed demersal and deep water species (Greenland Halibut) 23 47 795 9 125 9 125 0 North Atlantic NAFO NAFO 2015-2017 OTB_MDD_>=220_0_0 Mixed demersal and deep water species (skates) 19 20 342 4 648 4 648 0 North Atlantic NAFO NAFO 2015-2017 OTB_CRU_40-59_0_0 Crustaceans (northern shrimp) 2 2 12 25 25 0 North Atlantic NAFO NAFO 2015-2017 OTM_DEF_130-135_0_0 Demersal species (alfonsino) 1 2 NA * NA * NA * 0 * Confidential data (only one vessel) Other Regions IOTC FAO 51+ 57 2015-2017 PS_LPF_0_0_0 (TROP) Tropical tunas (bigeye, skipjack, yellowfin) 15 157 4 108 127 795 0 127 795 a different reference period (2015-2016) have been taken because during the year 2017 most vessels moved to other regions due to the piracy General comment: This table fulfills Article 4 paragraph (4) of the Implementing Decision (EU) 2016/1701 and forms the basis for the fulfilment of paragraph 2 point (a) (i)(ii)(iii) of Chapter III of the multiannual Union programme. This table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to summarize the size and activity of the national fleet. General comment: This table is applicable to the Annual Report. This table describes the distribution of vessels, fishing effort and landings across the fleets of the Member State in the sampling year. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Sub-area/Fishing ground Member State shall indicate the fishing ground (e.g. the ICES area, the GFCM GSA, the NAFO area, etc.). Reference years Member State shall state the year(s) to which the description of the fisheries actually refers (e.g. 2014-2016). Member State shall select the three most recent years with data available. Fleet Segment/metier Data shall be reported by metier (at level 6) as defined in Table 2 of the multiannual Union programme, or fleet segment, as defined in Table 5(B) of the multiannual Union programme. Targeted species/species assemblage Member State shall indicate the target species assemblage (Demersal species, Small pelagic fish, etc.) as indicated in Table 2 of the multiannual Union programme. Average number of vessels Member State shall indicate the average number of vessels by fleet segment/metier in the given reference years. Average number of fishing trips Member State shall indicate the average number of fishing trips by fleet segment/metier in the given reference years. Average number of fishing days Member State shall indicate the average number of fishing days by fleet segment/metier in the given reference years. Average landings (tonnes) Member State shall report the average volume in live weight (tonnes) of the total landings by fleet segment/metier in the given reference years. This column shall be obtained from the sum of the other two columns of this table: Average landings (tonnes) in national ports and Average landings (tonnes) in foreign ports. Average landings (tonnes) in national ports Member State shall report the average volume in live weight (tonnes) of the landings by fleet segment/metier in the given reference years. Average landings (tonnes) in foreign ports Member State shall report the average volume in live weight (tonnes) of the landings abroad by fleet segment/metier in the given reference years. If none, indicate 0. Comments Any further comment. Number of vessels Member State shall indicate the number of vessels by fleet segment/metier in the sampling year. Number of fishing trips Member State shall indicate the number of fishing trips by fleet segment/metier in the sampling year. Number of fishing days Member State shall indicate the number of fishing days by fleet segment/metier in the sampling year. Is the fleet segment/metier covered by any stratum (Y/N) Member State shall indicate by Y (yes) or N (no) if a given metier/fleet segment is covered by a sampling stratum or not. Landings (tons) Member State shall report the volume in live weight (tons) of the total landings by fleet segment/metier in the sampling year. This column shall be obtained from the sum of the other two columns of this table: Landings (tons) in national ports and Landings (tons) in foreign ports. Landings (tons) in national ports Member State shall report the volume in live weight (tons) of the landings by fleet segment/metier in the sampling year. Landings (tons) in foreign ports Member State shall report the volume in live weight (tons) of the landings abroad by fleet segment/metier in the sampling year. If none, Member State shall indicate 0. AR Comments Any further comment. Table 4D Landing locations WP years 2017-2019 AR year MS Region Sub-area/Fishing ground Reference years Landing locations(s) Average number of locations Average number of registered landings Average landed tonnage Average landed tonnage of national fleet Average landed tonnage of foreign fleet Comments North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId 2015-2017 grouping 1 2 2 894 113 247 102 478 10 769 North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId 2015-2017 grouping n 37 950 1 564 1 564 0 North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId 2015-2017 North Sea and Eastern Arctic ICES Sub-areas I, II, IIIa, IV and VIId General comment: This table fulfils Article 4 paragraph (4) of the Implementing Decision (EU) 2016/1701 and forms the basis for the fulfilment of paragraph 2 point (a)(i)(ii)(iii) of Chapter III of the multiannual Union programme. This table refers to data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme. Use this table to summarise the characteristics of the landings into the Member State. General comment: This Table is not applicable to the Annual Report. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. Sub-area/Fishing ground Member State shall indicate the fishing ground (e.g. the ICES area, the GFCM GSA, the NAFO area, etc.). Reference years Member State shall state the year(s) to which the description of the landing locations actually refers (e.g. 2014-2016). Member State shall select the three most recent years with data available. Landing locations(s) Member State shall fill in with free text describing the grouping/assemblage of landing locations (e.g. major ports, minor ports, ports, local ports, etc.), if available. Average number of locations Member State shall indicate the average number of landing locations by grouping/assemblage in the given reference years, if available. Average number of registered landings Member State shall indicate the average number of registered landing operations that took place by grouping/assemblage (if applicable) in the given reference years. As the previous fields are optional, this field could refer the average number of total landings operations in the Member State. Average landed tonnage Member State shall indicate the average volume in live weight (tons) of the total landing during the reference years. Data shall be reported by grouping/assemblage of landing places (if applicable). This column shall be given by the sum of the other two columns of this Table: Average landed tonnage of national fleet and Average landed tonnage of foreign fleet. Average landed tonnage of national fleet Member State shall indicate the average volume in live weight (tons) of the total landing made by Member State vessels during the reference years by grouping/assemblage of landing places (if applicable). Average landed tonnage of foreign fleet Member State shall indicate the average volume in live weight (tons) of the total landing made by foreign vessels during the reference years by grouping/assemblage of landing places (if applicable).If none, indicate 0. Comments Any further comment. SECTION 5 DATA QUALITY Table 5A Quality assurance framework for biological data WP years 2017-2019 AR year Sampling design Sampling implementation Data capture Data Storage Data processing MS MS participating in sampling Sampling year/period Region RFMO/RFO/IO Name of sampling scheme Sampling frame Is the sampling design documented? Where can documentation on sampling design be found? Are non- responses and refusals recorded? Are quality checks to validate detailed data documented? Where can documentation on quality checks for data capture be found? In which national database are data stored? In which international database(s) are data stored? Are processes to evaluate data accuracy (bias and precision) documented? Where can documentation on processes to evaluate accuracy be found? Are the editing and imputation methods documented? Where can documentation on editing and imputation be found? Comments AR Comments GRC GRC 2017 Mediterran ean Sea GFCM Sampling at sea List of licensed vessels in all Greek GSAs Y Greece NP Proposal 2011-13 https://datacollection.jrc.ec.europa.eu/nps Y Y ICES WKSCMFD report http://www.ices.dk/sites/pub/CM%20Doccuments/2004/ACFM/ACFM1204.pdf Ministry of Agriculture NA Y bias: ICES WKACCU report (http://www.ices.dk/sites/pub/Publication%20Reports/Expert%20Group%20Report/acom/2008/WKACCU/wkaccu_2008.pdf) precision: https://datacollection.jrc.ec.europa.eu/documents/10213/995093/D02+MARE_2014_19_R.pdf (MARE2014_19Med&BS_Deliverable 2.5) Ã  Ã Ã  Documentation is expected to be made available in 2018 GRC GRC 2017 Mediterran ean Sea GFCM Sampling on shore List of licensed vessels in all Greek GSAs Y Greece NP Proposal 2011-13 https://datacollection.jrc.ec.europa.eu/nps Y Y ICES WKSCMFD report http://www.ices.dk/sites/pub/CM%20Doccuments/2004/ACFM/ACFM1204.pdf Ministry of Agriculture NA Y bias: ICES WKACCU report (http://www.ices.dk/sites/pub/Publication%20Reports/Expert%20Group%20Report/acom/2008/WKACCU/wkaccu_2008.pdf) precision: https://datacollection.jrc.ec.europa.eu/documents/10213/995093/D02+MARE_2014_19_R.pdf (MARE2014_19Med&BS_Deliverable 2.5) Ã  Ã Ã  Documentation is expected to be made available in 2018 General comment: This table fulfills Article 5 paragraph (2) point (a) of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme.Use this table to state whether documentation in the data collection process (design, sampling implementation, data capture, data storage and data processing) exists and identify where this documentation can be found. Names on sampling schemes and strata shall be identical to those in Tables 4A and 4B of the Annex of the Implementing Decision (EU) 2016/1701. General comment: This table is applicable to the Annual Report. This table aims to provide an overview of the relevant improvements done/implemented during the sampling year. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. MS participating in sampling If the sampling scheme is carried out within a regional/bilateral/multilateral coordinated programme, all participating Member States shall be given. If the sampling scheme is carried out unilaterally, the single Member State shall be given. Sampling year/period Member State shall state the year or period for planned sampling. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Name of sampling scheme Member State shall state the name of the sampling scheme. Names of sampling schemes shall be identical to the names used in Tables 4A and 4B of this Annex, in Table 1D of this Annex (type of survey) and in Table 1E of this Annex (species *method). Sampling frame Member State shall state the sampling frame. Names of sampling frames shall be identical to the names in Tables 4A and 4B of this Annex. Is the sampling design documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on sampling design be found? Member State shall provide link to web page where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Are non-responses and refusals recorded? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Are quality checks to validate detailed data documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on quality checks for data capture be found? Member State shall provide link to web page where the documentation can be found if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). In which national database are data stored? Member State shall provide the name of national database, if applicable. Otherwise, insert NA (not applicable). In which international database(s) are data stored? Member State shall provide the name of international database(s), if applicable. Otherwise, insert NA (not applicable). Are processes to evaluate data accuracy (bias and precision) documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on processes to evaluate accuracy be found? Member State shall provide link to web page where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Are the editing and imputation methods documented? Member State shall indicate with Y (yes) or N (no). If N (no), indicate in the Comments when (year) documentation will be available. Where can documentation on editing and imputation be found? Member State shall provide link to web page where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Comments Any further comment. Use this field to indicate when documentation will be made available (if that presently is not the case). AR Comments Member State shall indicate the columns that contain changes in comparison to the Work Plan. Member State shall remark any relevant improvements done/implemented during the sampling year that mean a step forward in any of the fields covered by this Quality assurance table. Text Box 5A Quality assurance framework for biological data General comment: This box is applicable to the Annual Report. This box fulfills Article 5 paragraph (2) point (a) of the Implementing Decision (EU) 2016/1701. This box is intended to specify data to be collected under Tables 1(A), 1(B) and 1(C) of the multiannual Union programme.Use this box to provide additional information on Table 5A. Evidence of data quality assurance Within this section Member State shall provide information on the methodology used to assure the quality of the data collected, highlighting those aspects where changes have been made during the sampling year. Information shall be provided by each sampling scheme for which data was collected. In the case where the same quality assurance framework is applied to all data collection schemes, information can be provided at general level with the indication all sampling schemes. In those sections of Table 5A where N is indicated, Member States shall explain the main constrains and/or the steps taken to fulfil this obligation. In the cases where a reference documents is requested, Member States shall provide a web link. In cases where documents are not publicly available, due to institutions internal policy, confidentiality or other reasons, this shall be indicated by the Member State. Sampling design Explain main constraints and/or steps taken, if N (no) was indicated in Table 5A. Sampling implementation Explain main constraints and/or steps taken, if N (no) was indicated in Table 5A. Data capture Explain main constraints and/or steps taken, if N (no) was indicated in Table 5A. Data Storage Explain main constraints and/or steps taken, if N (no) was indicated in Table 5A. Please provide a link if the documented revisions are available and not confidential. Data processing Explain main constraints and/or steps taken, if N (no) was indicated in Table 5A. (max. 900 words per Region/RFMO/RFO/IO OR sampling scheme) Table 5B Quality assurance framework for socioeconomic data WP years 2017-2019 AR year Institutional environment Statistical processes Statistical Outputs P3 Impartiality and objectiveness P4 Confidentiality P5 Sound methodology P6 Appropriate statistical procedures P7 Non-excessive burden on respondents P8 Cost effectiveness P9 Relevance P10 Accuracy and reliability P11 Timeliness and punctuality P12 coherence and comparability P13 Accessibility and Clarity Comments AR Comments MS Sector Name Sampling year/period Region RFMO/RFO/IO/NSB Type of data collection scheme Data Sources Statistically sound sources and methods Error checking Are procedures for confidential data handling in place and documented? Are protocols to enforce confidentiality between DCF partners in place and documented? Are protocols to enforce confidentiality with external users in place and documented? Is sound methodology documented? Does it follow international standards, guidelines and best practices? Are methodologies consistent at MS, regional and EU level? Is there consistency between administrative and other statistical data? Are there agreements for access and quality of administrative data between partners? Are data collection, entry and coding checked? Are editing and imputation methods used and checked? Are revisions documented and available? Is duplication of data collection avoided? Do automatic techniques for data capture, data coding and validation exist? Are end-users listed and updated? Are sources, intermediate results and outputs regularly assessed and validated? Are errors measured and documented? Are procedures in place to ensure timely execution? Are procedures in place to monitor internal coherence? Are statistics comparable over time? Are methodological documents publicly available? Are data stored in databases? Where can documentation be found? General comment: This table fulfills Article 5 paragraph (2) point (b) of the Implementing Decision (EU) 2016/1701. This table is intended to specify data to be collected under Tables 5(A), 6 and 7 of the multiannual Union programme. Use this table to state whether documentation in the data collection process exists and identify where this documentation can be found. General comment: This table is applicable to the Annual Report. This table aims to provide an overview of the relevant improvements done/implemented during the sampling year. Name of the variable Guidance MS Member State's name shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Sector name Member State shall indicate the sectors for which data was collected: Fishing; Aquaculture; Processing. Sampling year/period Member State shall state the year or period for planned sampling. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If information refers to all regions, insert all regions. RFMO/RFO/IO/NSB Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO), international organisation (IO) or national statistical body (NSB) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES e.g. agencies, institutions dealing with socioeconomic statistics If no RFMO, RFO, IO or NSB is applicable, NA (not applicable) is used. Type of data collection scheme Member State shall indicate the name of sampling schemes. They shall be identical to the names used in Table 3A, Table 3B and Table 3C. Member State shall enter the code of the data collection scheme, as follows: A  Census; B  Probability sample survey; C  Non-probability sample survey; D  Indirect survey. In case the variable is not directly collected but estimated, indirect survey is applied. In that case, further explanation on the data collection scheme and estimation method is provided in Text Box 3A. Data Sources Member State shall enter the data sources used (logbook, sales notes, accounts, questionnaires, etc.). Data sources shall be clearly stated for each variable. Statistically sound sources and methods Member State shall indicate with Y (yes) or N (no) whether statistically sound sources and methods are in place. If N (no), indicate in the Comments main constraints referring to the text box. Error checking Member State shall indicate shall indicate with Y (yes) or N (no) whether errors discovered in published data are corrected at the earliest possible date and publicised. If N (no), indicate in the Comments main constraints referring to the text box. Are procedures for confidential data handling in place and documented? Member State shall indicate with Y (yes) or N (no) whether procedures for the enforcement, treatment and reduction of confidential data are in place and documented. If N (no), indicate in the Comments main constraints referring to the text box. Are protocols to enforce confidentiality between DCF partners in place and documented? Member State shall indicate with Y (yes) or N (no) whether protocols to enforce confidentiality between DCF partners are in place and documented. If N (no), indicate in the Comments main constraints referring to the text box referring to the text box. Are protocols to enforce confidentiality with external users in place and documented? Member State shall indicate with Y (yes) or N (no) whether protocols to enforce confidentiality with external users are in place and documented. If N (no), indicate in the Comments main constraints referring to the text box. Is sound methodology documented? Member State shall indicate with Y (yes) or N (no) whether sound methodology is documented. If yes, please provide reference. If N (no), indicate in the Comments main constraints referring to the text box. Does it follow international standards, guidelines and best practices? Member State shall indicate with Y (yes) or N (no) whether sound methodology follows international standards, guidelines and best practices. If Y (yes), please provide reference. If N (no), indicate in the Comments main constraints referring to the text box. Are methodologies consistent at MS, regional and EU level? Member State shall indicate with Y (yes) or N (no) whether procedures are in place to ensure that standards, concepts, definitions and classifications are consistent between partners at Member State, regional and EU level. If N (no), indicate in the Comments main constraints referring to the text box. Is there consistency between administrative and other statistical data? Member State shall indicate with Y (yes) or N (no) whether procedures are in place to ensure the consistency of definitions and concepts between administrative and other statistical data. If N (no), indicate in the Comments main constraints referring to the text box. Are there agreements for access and quality of administrative data between partners? Member State shall indicate with Y (yes) or N (no) whether there are agreements in place to ensure access to relevant administrative data and quality of relevant administrative data between partners. If N (no), indicate in the Comments main constraints referring to the text box. Are data collection, entry and coding checked? Member State shall indicate with Y (yes) or N (no) whether data collection, data entry and coding are routinely monitored and revised, as required. If N (no), indicate in the Comments main constraints referring to the text box. Are editing and imputation methods used and checked? Member State shall indicate with Y (yes) or N (no) whether editing and imputation methods are used and regularly reviewed, revised or updated as required. If no, indicate in the Comments main constraints referring to the text box. Are revisions documented and available? Member State shall indicate with Y (yes) or N (no) whether revisions are documented and available. If N (no), indicate in the Comments main constraints referring to the text box. Is duplication of data collection avoided? Member State shall indicate with Y (yes) or N (no) whether administrative sources are used whenever possible to avoid duplication of data collection and reduce burden on respondents. If N (no), indicate in the Comments main constraints referring to the text box. Do automatic techniques for data capture, data coding and validation exist? Member State shall indicate with Y (yes) or N (no) whether procedures and tools exist to implement automatic techniques for data capture, data coding and validation. If N (no), indicate in the Comments main constraints referring to the text box. Are end-users listed and updated? Member State shall indicate with Y (yes) or N (no) whether a list of key end-users and their data uses, including a list of unmet user needs, are available and regularly updated. If N (no), indicate in the Comments main constraints referring to the text box. Are sources, intermediate results and outputs regularly assessed and validated? Member State shall indicate with Y (yes) or N (no) whether data sources, intermediate results and statistical outputs are regularly assessed and validated. If N (no), indicate in the Comments main constraints referring to the text Box. Are errors measured and documented? Member State shall indicate with Y (yes) or N (no) whether sampling errors and non-sampling errors are measured and systematically documented, according to the European standards. If N (no), indicate in the Comments main constraints referring to the text box. Are procedures in place to ensure timely execution? Member State shall indicate with Y (yes) or N (no) whether procedures exist to monitor the progress of the tasks and ensure their timely execution. If N (no), indicate in the Comments main constraints referring to the text box. Are procedures in place to monitor internal coherence? Member State shall indicate with Y (yes) or N (no) whether procedures to monitor internal coherence are developed and carried out in a systematic way and divergences explained. If N (no), indicate in the Comments main constraints referring to the text box. Are statistics comparable over time? Member State shall indicate with Y (yes) or N (no) whether statistics are comparable over a reasonable period of time, whether breaks in the time series are explained and whether methods to ensure reconciliation over a period of time are made available. If N (no), indicate in the Comments main constraints referring to the text box. Are methodological documents publicly available? Member State shall indicate with Y (yes) or N (no) whether methodological documents are readily available. If N (no), indicate in the Comments main constraints referring to the text box. Are data stored in databases? Member State shall indicate with Y (yes) or N (no) whether primary, detailed and aggregated data and associated metadata are stored in databases. If N (no), indicate in the Comments main constraints referring to the text box. Where can documentation be found? Give link to webpage where the documentation can be found, if Member State responded Y (yes) in previous field. Otherwise, insert NA (not applicable). Comments Any further comment. Use this field to indicate when documentation will be made available (if that presently is not the case). AR Comments Member State shall indicate the columns that contain changes in comparison to the Work Plan. Member State shall remark any relevant improvements done/implemented during the sampling year that mean a step forward in any of the fields covered by this Quality assurance table. Text Box 5B Quality assurance framework for socioeconomic data General comment: This box fulfills Article 5 paragraph (2) point (b) of the Implementing Decision (EU) 2016/1701. This box is intended to specify data to be collected under Tables 5(A), 6 and 7 of the multiannual Union programme. Use this box to provide additional information on Table 5B. Evidence of data quality assurance Within this section MS shall provide information on the methodology used to assure the quality of the data collected, highlighting those aspects where changes have been made during the sampling year. Information shall be provided by each sector (Fishing fleet, Aquaculture, Fish processing) for which data was collected and by each data collection scheme. In the case where the same quality assurance framework is applied to all sectors or/and all data collection schemes, information can be provided at general level with the indication all sectors or all data collection schemes. In those sections of Table 5B where N is indicated, Member States shall explain the main constrains and/or the steps taken to fulfil this obligation. In the cases where a reference documents is requested, Member States shall provide a web link. In cases where documents are not publicly available, due to institutions internal policy, confidentiality or other reasons, this shall be indicated by the Member State. Section P3 Impartiality and objectiveness Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Section P4 Confidentiality Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Section P5 Sound methodology Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Information on this principle should be briefly explained in Text boxes 3A, 3B and 3C. Description of methodologies used on data quality. Section P6 Appropriate statistical procedures Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B. Please provide a link if the documented revisions are available and not confidential. Section P7 Non-excessive burden on respondents Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Section P8 Cost effectiveness Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Section P9 Relevance Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Section P10 Accuracy and reliability Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B. Information on this principle should be briefly explained in Text boxes 3A, 3B and 3C. Description of methodologies used on data quality. Section P11 Timeliness and punctuality Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Section P12 coherence and comparability Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B Section P13 Accessibility and Clarity Explain main constraints and/or steps taken, if N (no) was indicated in Table 5B. Information and links to documentation on this principle should be briefly explained in Text boxes 3A, 3B and 3C. Description of methodologies used on data quality. (max. 900 words per Region/RFMO/RFO/IO/NSB OR sector) SECTION 6 DATA AVAILABILITY Table 6A Data availability WP years 2017-2019 AR year MS Data set Section Variable group Year(s) of WP implementation Reference year Final data available after Comments Date when data was available AR Comments Fleet economic 3A Revenue/costs N N  1 N + 1, March 1 Aquaculture economic all N N  1 N + 1, March 1 Fishing Activity Variable capacity N N N + 1, January 31 Fishing Activity Variable landings N N N + 1, March 31 Fish processing economic all N N  2 N + 1, November 1 General comment: This table fulfils Article 6 of the Implementing Decision (EU) 2016/1701. Use this table to provide information on data availability to end-users per data set. General comment: This table is applicable to the Annual Report. The aim of this table is to provide an overview of the availability of data to end users during the sampling year. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Data set Member State shall refer to the data set for which information on availability will be given. The name of the data set can be derived by the title of the respective tables of this Annex. Section Member State shall refer to the specific section of the work plan. Variable group Member State shall refer to the specific variables in Tables 1B, 1E, 1I, 2A, 3A, 3B of this Annex. When reference is made to another table, this field can be left empty. Year(s) of WP implementation Member State shall refer to the year or years that the work plan will apply. Reference year Member State shall refer to the year of the foreseen collection of data. Final data available after Member State shall state after how many years from collection, the data will be available to end-users. Use year and month if applicable. Comments Any further comment. Date when data was available Member State shall indicate the date when data was made available. AR Comments Member State shall add a comment, if the date when the data was made available is more than one month after the planned date of submission. SECTION 7 COORDINATION Table 7A Planned regional and international coordination WP years 2017-2019 AR year MS Acronym Name of meeting RFMO/RFO/IO Planned MS participation Comments Number of participants AR Comments RCM Med X WGNSSK ICES X MEDITS X General comment: This table fulfills Article 7 paragraph (1) of the Implementing Decision (EU) 2016/1701. Use this table to provide information on the planned participation of the Member State to meetings relevant for data collection under the DCF. General comment: This table is applicable to the Annual Report. The aim of this table is provide information on the attendance of Member State in the relevant regional and international groups. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Acronym Member State shall provide the official acronym of the meeting attended. Name of the meeting Member State shall provide the full official name of the meeting attended. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Planned MS participation Member State shall mark if it is planned to attend the meeting. Comments Any further comment. Number of participants Member State shall indicate the number of participants per meeting. AR Comments Add comments to clarify any deviation from Work Plan. Table 7B Follow-up of recommendations and agreements WP years 2017-2019 AR year MS Region RFMO/RFO/IO Source Section Topic Recommendation number Recommendation/Agreement Follow-up action Comments MS action taken North Atlantic LM 2014 Metier related variables Baltic STECF 14-13 VII III.C, III.E III.F all General comment: This table fulfils Article 7 paragraph (1) and Article 8 of the Implementing Decision (EU) 2016/1701. Use this table to provide information on how the Member State plans to fulfil the recommendations and agreements relating to data collection under the DCF at the European and international level. General comment: This table is applicable to the Annual Report. The aim of this table is to provide an overview of the responsive actions taken during the sampling year. Name of the variable Guidance MS Member State shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Region Member State shall refer to the naming convention used in Table 5(C) of the multiannual Union programme (level II). If recommendation refers to all regions, insert all regions. RFMO/RFO/IO Member State shall enter the acronym of the competent regional fisheries management organisation (RFMO), regional fisheries organisation (RFO) or international organisation (IO) for providing management/advice on the species/stock. e.g. RFMO: ICCAT, GFCM, NAFO e.g. RFO: CECAF e.g. IO: ICES If no RFMO, RFO or IO is applicable, NA (not applicable) is used. Source Member State shall provide the source of recommendation in the form of the acronym of the relevant Regional Coordination Meeting (RCM)/Regional Coordination Group (RCG), Liaison Meeting (LM), STECF Expert Working Group (EWG), e.g. LM 2014, STECF EWG 14-07. Section Member State shall refer to the work plan section, e.g. 1A, 1B, etc. If recommendation applies to several sections, insert the relevant sections. If recommendation applies to all sections, insert all. Topic Member State shall refer to the topic to which recommendation applies, e.g. Data quality, Surveys, etc. Recommendation number Member State shall refer to the number assigned to an individual recommendation, where numbers exist. Recommendation/Agreement Member State shall refer to the relevant recommendations to the work plan reference period and to the Member State. There is no need to list recommendations and agreements that do not apply to the Member State (e.g. on the terms of reference of ICES expert groups, on actions to be taken by the Commission, etc.). Follow-up action Member State shall give a brief description of the actions taken or to be taken. If not applicable Member State should record Not applicable. Comments Any further comment. MS action taken Member State shall give a brief description of the responsive actions taken. Table 7C Bi- and multi-lateral agreements WP years 2017-2019 AR year MSs Contact persons Content Coordination Description of sampling/sampling protocol/sampling intensity Data transmission Access to vessels Validity Comments AR Comments DEU - DNK LTU - DEU - LVA - NLD - POL General comment: This table fulfils Article 7 paragraph (2) and Article 8 of the Implementing Decision (EU) 2016/1701. Use this table to provide information on the agreements with other Member States and how European and international obligations are met. General comment: This table is applicable to the Annual Report. The aim of this table is to provide information on the agreements applicable to the sampling year. Name of the variable Guidance MSs Member States involved in the agreement shall be given as ISO 3166-1 alpha-3 code, e.g. DEU. Contact persons Member State shall provide the name and email address of the responsible person from each Member State, involved in the agreement. Content Member State shall provide a brief description of the aim of the agreement. Member State shall provide an unambiguous full reference or a valid link to the documentation of the agreement, where relevant, in the Comments. Coordination Member State shall describe briefly how the coordination is done/will be done and by whom. Description of sampling/sampling protocol/sampling intensity Member State shall describe briefly the sampling to be carried out under the agreement. Data transmission Member State shall state which Member State is/will be responsible for submitting which data set. Access to vessels Member State shall state if the agreement implies access to other partners' vessels. Validity Member State shall mention the year when the agreement expires or the year when the agreement was/will be signed, if it rolls over annually. Comments Any further comment. AR comments Please provide a comment to say whether there were any changes to the agreements during the sampling year. Use the terms Ongoing if operational, Obsolete if no longer in date and New if added. (1) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). ANNEX II Provisions of the multi-annual Union programme Corresponding part of the work plan Corresponding part of the annual report Provision Table Table Text Table Text Chapter III Footnote 6 of 1.1(d) 3(C) Text Box 3(C) 3(C) Text Box 3(C) 2(a)(i) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 1(A), 1(C) Text Box 1(C) 2(a)(ii) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 1(A), 1(C) 2(a)(iii) 1(A), 1(B), 1(C) 1(A), 1(B), 1(C) 1(A), 1(C) 2(a)(iv) 3 1(D) 1(D) Text Box 1(D) 2(b) 1(E) 1(E) Text Box 1(E) 1(E) Text Box 1(E) 2(c) 1(E) 1(E) Text Box 1(E) 1(E) Text Box 1(E) 3(a) 1(D) 1(F) 1(F) Text Box 1(F) 3(b) 2(A) 3(c)   Pilot study 2 1(H) Pilot study 2 4 4 2(A) Text Box 2(A) 2(A) Text Box 2(A) 5(a) 5(A) 3(A) Text Box 3(A) 3(A) Text Box 3(A) 5(b) 6 3(A) Text Box 3(A), Pilot study 3 3(A) Text Box 3(A), Pilot study 3 6(a) 7 3(B) Text Box 3(B) 3(B) Text Box 3(B) 6(b) 6 3(B) Text Box 3(B) 3(B) Text Box 3(B) 6(c) 8  Pilot study 4  Pilot study 4 Chapter IV 1 10 1(G), 1(H) Text Box 1(G) 1(G), 1(H) Text Box 1(G) Chapter V 4   Pilot study 1  Pilot study 1